Exhibit 10.1

 

-EXECUTION COPY

 

[g166151ki01i001.gif]

 

THIRD AMENDED AND RESTATED
CREDIT AGREEMENT

 

dated as of

 

August 11, 2016

 

among

 

CUBIC CORPORATION,

 

The Lenders Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

MUFG UNION BANK, N.A.,
as Syndication Agent

 

and

 

BANK OF THE WEST, U.S. BANK NATIONAL ASSOCIATION
 and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.
and
MUFG UNION BANK, N.A.,
as Joint Lead Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Classification of Loans and Borrowings

24

Section 1.03.

Terms Generally

24

Section 1.04.

Accounting Terms; GAAP

24

Section 1.05.

Amendment and Restatement of the Existing Credit Agreement

25

 

 

 

ARTICLE II THE CREDITS

26

 

 

 

Section 2.01.

Commitments

26

Section 2.02.

Loans and Borrowings

26

Section 2.03.

Requests for Borrowings

27

Section 2.04.

Swingline Loans

27

Section 2.05.

Letters of Credit

29

Section 2.06.

Funding of Borrowings

34

Section 2.07.

Interest Elections

34

Section 2.08.

Termination and Reduction of Commitments

36

Section 2.09.

Repayment of Loans; Evidence of Debt

36

Section 2.10.

Prepayment of Loans

37

Section 2.11.

Fees

37

Section 2.12.

Interest

38

Section 2.13.

Alternate Rate of Interest

39

Section 2.14.

Increased Costs

40

Section 2.15.

Break Funding Payments

41

Section 2.16.

Taxes

41

Section 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

45

Section 2.18.

Mitigation Obligations; Replacement of Lenders

46

Section 2.19.

Defaulting Lenders

47

Section 2.20.

Expansion Option

48

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

50

 

 

 

Section 3.01.

Existence and Power

50

Section 3.02.

Corporate and Governmental Authorization; No Contravention

50

Section 3.03.

Binding Effect

50

Section 3.04.

Financial Information

50

Section 3.05.

Litigation

50

Section 3.06.

Compliance with ERISA

50

Section 3.07.

Taxes

51

Section 3.08.

Environmental Compliance

51

Section 3.09.

Properties

52

Section 3.10.

Compliance with Laws and Agreements

52

Section 3.11.

Investment Company Status

52

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

Section 3.12.

Full Disclosure

52

Section 3.13.

Solvency

52

Section 3.14.

Employee Matters

53

Section 3.15.

Use of Proceeds

53

Section 3.16.

Subsidiaries

53

Section 3.17.

No Change in Credit Criteria or Collection Policies

53

Section 3.18.

Anti-Corruption Laws and Sanctions

53

Section 3.19.

EEA Financial Institutions

54

 

 

 

ARTICLE IV CONDITIONS

54

 

 

 

Section 4.01.

Effective Date

54

Section 4.02.

Each Credit Event

54

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

55

 

 

 

Section 5.01.

Financial and Business Information

55

Section 5.02.

Officer’s Certificate

57

Section 5.03.

Inspection

57

Section 5.04.

Reporting Treatment of Unrestricted Subsidiaries

58

Section 5.05.

Compliance with Law

58

Section 5.06.

Insurance

58

Section 5.07.

Maintenance of Properties

58

Section 5.08.

Payment of Taxes and Claims

59

Section 5.09.

Corporate Existence, Etc.

59

Section 5.10.

Nature of Business

59

Section 5.11.

Additional Guarantors

59

Section 5.12.

Use of Proceeds

60

 

 

 

ARTICLE VI NEGATIVE COVENANTS

60

 

 

 

Section 6.01.

Financial Ratios

60

Section 6.02.

Limitations on Indebtedness

60

Section 6.03.

Limitation on Liens

61

Section 6.04.

Limitation on Sale and Leasebacks

62

Section 6.05.

Mergers, Consolidations and Sales of Assets and Acquisitions

63

Section 6.06.

Transactions with Affiliates

64

Section 6.07.

Designation of Subsidiaries

64

Section 6.08.

Modification of Operating Documents

64

Section 6.09.

Restrictive Agreements

65

Section 6.10.

Restricted Payments

65

Section 6.11.

Investments, Loans, Advances, and Guarantees

66

Section 6.12.

Activities of SPEs and Unrestricted Subsidiaries

66

Section 6.13.

Most Favored Provisions

67

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

ARTICLE VII EVENTS OF DEFAULT

67

 

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

69

 

 

 

ARTICLE IX MISCELLANEOUS

72

 

 

 

Section 9.01.

Notices

72

Section 9.02.

Waivers; Amendments

73

Section 9.03.

Expenses; Indemnity; Damage Waiver

74

Section 9.04.

Successors and Assigns

76

Section 9.05.

Survival

80

Section 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

81

Section 9.07.

Severability

81

Section 9.08.

Right of Setoff

81

Section 9.09.

GOVERNING LAW; Jurisdiction; Consent to Service of Process

81

Section 9.10.

WAIVER OF JURY TRIAL

82

Section 9.11.

Headings

82

Section 9.12.

Confidentiality

82

Section 9.13.

Interest Rate Limitation

83

Section 9.14.

USA PATRIOT Act

84

Section 9.15.

Judgment Currency

84

Section 9.16.

Releases of Subsidiary Guarantors

84

Section 9.17.

No Advisory or Fiduciary Responsibility

85

Section 9.18.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

85

 

 

 

ARTICLE X BORROWER GUARANTEE

86

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

SCHEDULES

 

Schedule 1.01

Existing Letters of Credit

Schedule 2.01A

Commitments

Schedule 2.01B

Letter of Credit Commitments

Schedule 3.05

Disclosed Matters as to Litigation

Schedule 3.08

Disclosed Matters as to Environmental Compliance

Schedule 3.16A

Restricted Subsidiaries

Schedule 3.16B

Unrestricted Subsidiaries

Schedule 6.03

Existing Liens

Schedule 6.21

Existing Investments in Unrestricted Subsidiaries

 

 

EXHIBITS

 

Exhibit A

Form of Assignment and Assumption

Exhibit B

[Reserved]

Exhibit C

Form of Promissory Note

Exhibit D

Form of Subsidiary Guarantee

Exhibit E

Form of Compliance Certificate

Exhibit F-1

Form of U.S. Tax Compliance Certificate

Exhibit F-2

Form of U.S. Tax Compliance Certificate

Exhibit F-3

Form of U.S. Tax Compliance Certificate

Exhibit F-4

Form of U.S. Tax Compliance Certificate

Exhibit G-1

Form of Borrowing Request

Exhibit G-2

Form of Interest Election Request

Exhibit H

Form of Increasing Lender Supplement

Exhibit I

Form of Augmenting Lender Supplement

Exhibit J

List of Closing Documents

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 11, 2016, among
CUBIC CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS from
time to time party hereto, and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
Administrative Agent, MUFG Union Bank, N.A., as Syndication Agent and BANK OF
THE WEST, U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL
ASSOCIATION as Co-Documentation Agents.

 

WHEREAS, The Borrower, various lenders and JPMCB, as administrative agent for
such lenders, are parties to that certain Second Amended and Restated Credit
Agreement dated as of May 8, 2012, as amended prior to the date hereof (as so
amended, the “Existing Credit Agreement”);

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) modify and re-evidence the “Obligations” under,
and as defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement and the other Financing Documents;
and (iii) set forth the terms and conditions under which the Lenders will, from
time to time, make loans and extend other financial accommodations to or for the
benefit of the Borrower;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and modify and re-evidence
the obligations and liabilities of the Borrower and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof and the other Financing Documents; and

 

WHEREAS, it is also the intent of the Borrower and the Guarantors to confirm
that all obligations under the “Financing Documents” (as referred to and defined
in the Existing Credit Agreement) shall continue in full force and effect as
modified and/or restated by the Financing Documents (as referred to and defined
herein).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01.                          Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder or any successor appointed
pursuant to Article VIII.

 

1

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of such
Person or any Subsidiary or any Person of which such Person and its Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, 10% or more
of any class of voting or equity interests.  As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.  Unless
the context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Borrower.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$400,000,000.

 

“Agreed Currencies”  means (i) dollars and (ii) any other currency (x) that is
lawful currency (other than dollars) that is readily available and freely
transferable and convertible into dollars and (y) that is agreed to by the
relevant Issuing Bank and the Administrative Agent.

 

“Agreement” means this Third Amended and Restated Credit Agreement, as amended,
modified, supplemented, restated, renewed or extended from time to time.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.15.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00
a.m. London time on such day.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan or the Revolving Credit Commitment Fee;

 

2

--------------------------------------------------------------------------------


 

(i)                                     if such day occurs on or after the
Effective Date and prior to the delivery of the financial statements referred to
in clause (ii) below for the fiscal period ended June 30, 2016, (x) with respect
to Loans that are Eurodollar Loans, 2.00%, (y) with respect to Loans that are
ABR Loans, 1.00% and (z) with respect to the Revolving Credit Commitment Fee,
0.35%; and

 

(ii)                                  if such day occurs on or after the date
upon which the Borrower shall have delivered to the Administrative Agent the
financial statements required to be delivered for the fiscal period ended
June 30, 2016 pursuant to Section 5.01(a), the rate as set forth in the chart
below that corresponds to the Leverage Ratio as of the last day of the fiscal
quarter or fiscal year most recently ended prior to such day for which financial
statements shall have been delivered to the Administrative Agent as required
pursuant to Section 5.01(a) or (b) hereof, together with the corresponding
compliance certificate required pursuant to Section 5.02 hereof; provided that
any increase or decrease in the Applicable Rate shall become effective as of the
fifth Business Day immediately following the date the financial statements and
accompanying compliance certificate shall have been delivered for a fiscal
quarter or fiscal year end; and provided, further, that (A) if the Borrower
shall fail to timely deliver such statements and certificates for any such
fiscal quarter or fiscal year period or (B) during the continuance of an Event
of Default, then the Applicable Rate with respect to ABR Loans and Eurodollar
Loans and with respect to the Revolving Credit Commitment Fee shall be
determined for the period (x) from and including the date upon which such
financial statements and certificate were required to be delivered to but
excluding the date upon which financial statements and a certificate complying
with Section 5.01(a) or (b) and Section 5.02 are delivered or (y) from and
including the date from which such Event of Default shall have occurred but
excluding the date upon which such Event of Default is cured or waived as if the
applicable Leverage Ratio was greater than 3.50 to 1.00:

 

Leverage Ratio

 

Applicable Rate
for Eurodollar
Loans

 

Applicable Rate
for ABR Loans

 

Applicable Rate
for Revolving
Credit
Commitment
Fee

 

Less than 1.50 to 1.00

 

1.125

%

0.125

%

0.20

%

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

1.25

%

0.25

%

0.225

%

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

1.50

%

0.50

%

0.25

%

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

 

1.75

%

0.75

%

0.30

%

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

 

2.00

%

1.00

%

0.35

%

Greater than or equal to 3.50 to 1.00

 

2.25

%

1.25

%

0.40

%

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

3

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in accordance with the terms of this Agreement.

 

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Loan Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.11(a).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: 
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the recitals.

 

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form attached hereto as
Exhibit G-1 or such other form as may be approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease” means all leases that have been or should be, in accordance with
GAAP, recorded as capitalized leases.

 

“Capitalized Rentals” of any Person means as of the date of any determination
thereof the amount at which the aggregate Rentals due and to become due under
all Capital Leases under which such Person is a lessee would be reflected as a
liability on a consolidated balance sheet of such Person.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“Change in Control” means (a) the acquisition by any party, or two or more
parties acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of 50% or more
of the outstanding shares of voting stock of the Borrower, or (b) during any
period of twelve (12) consecutive months, a majority of the members of the board
of directors or other equivalent governing body of the Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body as of the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; provided, however, that
neither the ownership nor acquisitions of shares of the capital stock of the
Borrower by, nor the transfers of shares of the capital stock of the Borrower
between, Members of the Zable Family shall constitute a Change in Control.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

5

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agent” means each of Bank of the West, U.S. Bank National
Association and Wells Fargo Bank, National Association in its capacity as
co-documentation agent for the credit facility evidenced by this Agreement.

 

“Commitment” means a Revolving Loan Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Computation Date” has the meaning assigned to such term in Section 2.05(k).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means with respect to the Borrower and its
Restricted Subsidiaries for any period Consolidated EBITDA for such period
adjusted on a pro forma basis as determined by the Borrower in good faith to
take into account the EBITDA of any subsequently acquired Person (calculated for
such acquired Person and, to the extent acquired, its Subsidiaries,
notwithstanding anything to the contrary in the definition of the term
“Consolidated EBITDA”) which becomes a Restricted Subsidiary for that portion of
the applicable period of calculation which occurred prior to its acquisition and
reasonably detailed in the applicable certificate delivered pursuant to
Section 5.02(a).

 

“Consolidated Cash Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the cash interest expense of the
Borrower and its Restricted Subsidiaries during such period determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” means with respect to the Borrower and its Restricted
Subsidiaries for any period (a) the sum of (i) Consolidated Net Income for such
period, (ii) Consolidated Interest Expense (to the extent deducted in
determining Consolidated Net Income), (iii) income tax expense (to the extent
deducted in determining Consolidated Net Income), (iv) depreciation and
amortization expense (to the extent deducted in determining Consolidated Net
Income) and (v) non-cash stock compensation and other non-cash expense items (to
the extent deducted in determining Consolidated Net Income), calculated on a
consolidated basis in accordance with GAAP, (b) plus (i) enterprise resource
planning expense not to exceed (A) $30,000,000 with respect to any four
consecutive fiscal quarter measurement period ending in the fiscal year ending
on September 30, 2016, (B) $25,000,000 with respect to any four consecutive
fiscal quarter measurement period ending in the fiscal year ending on September
30, 2017 and (C) $20,000,000 with respect to any four consecutive fiscal quarter
measurement period ending in the fiscal year ending on September 30, 2018 and
(ii) the following one-time non-recurring expense items in connection with any
acquisition, including, without limitation, the GATR Acquisition and the
acquisition of TeraLogics: (A) options expense, (B) deal bonuses, (C) earn outs
and purchase price allocations relating to options, (D) expense in respect of
inventory in finished goods, (E) retention expense, (F) legal, accounting, tax
and other consulting expense, (G) integration expense, (H) director & officer
and representation & warranty insurance expense and (I) fees and expenses in
respect of the financing of any acquisition, minus (c) non-cash items of gain or
revenue (to the extent added in determining Consolidated Net Income), calculated
on a consolidated basis in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Indebtedness” means, as the context requires, (a) all Indebtedness
of the Borrower and its Restricted Subsidiaries or (b) all Indebtedness of the
Borrower and its Subsidiaries, in either case determined on a consolidated basis
eliminating intercompany loans; provided that, notwithstanding anything to the
contrary in the definition of the term “Indebtedness”, for purposes of this
definition, “Indebtedness” shall include all non-contingent liabilities in
respect of letters of credit or instruments serving a similar function, in each
case which have been drawn upon by the beneficiary thereof and which were issued
or accepted for the account of the Borrower or any Restricted Subsidiary (in the
case of clause (a)) or the Borrower or any Subsidiary (in the case of clause
(b)), as applicable, by banks or other financial institutions, whether or not
representing obligations for borrowed money.

 

“Consolidated Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the interest expense of the Borrower and
its Restricted Subsidiaries during such period determined on a consolidated
basis in accordance with GAAP, and shall in any event include, without
limitation, (i) the amortization of debt discounts, (ii) the amortization of all
fees payable in connection with the incurrence of Indebtedness to the extent
included in interest expense and (iii) the portion of any Capitalized Lease
allocable to interest expense.

 

“Consolidated Net Income” for any period means consolidated net income or net
earnings (or any comparable line item) of the Borrower and its Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, but excluding extraordinary items and gains or losses resulting from
changes in accounting principles and interest income.

 

“Consolidated Net Worth” means, as of the date of any determination thereof the
amount of the capital stock accounts (net of treasury stock, at cost) plus (or
minus in the case of a deficit) the surplus in retained earnings of the Borrower
and its Subsidiaries on a consolidated basis as determined in accordance with
GAAP.

 

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Total Assets minus the Intangible Assets of the Borrower and its
Restricted Subsidiaries on such date.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

 

“Consolidated Total Capitalization” means as of the date of any determination
thereof, the sum of (a) Consolidated Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis as of such date plus (b) Consolidated Net
Worth as of such date.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies

 

7

--------------------------------------------------------------------------------


 

the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of (A) a Bankruptcy
Event or (B) a Bail-In Action.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedules 3.05 and 3.08.

 

“Disqualified Institution” means (a) any entity specifically designated by the
Borrower as a “Disqualified Institution” in writing and delivered to the
Administrative Agent (for posting to the Lenders in accordance with Sections
9.01 and 9.04(e)) prior to the Effective Date, (b) any other entity that is
reasonably determined by the Borrower to be a competitor of the Borrower or its
subsidiaries and which is specifically identified in a written supplement to the
list of “Disqualified Institutions”, which supplement shall become effective
three (3) Business Days after delivery thereof to the Administrative Agent (for
posting to the Lenders in accordance with Sections 9.01 and 9.04(e)) and (c) in
the case of the foregoing clauses (a) and (b), any of such entities’ Affiliates
to the extent such Affiliates (x) are clearly identifiable as Affiliates of such
entities based solely on the similarity of such Affiliates’ and such entities’
names and (y) are not bona fide debt investment funds.  It is understood and
agreed that (i) the Borrower’s failure to deliver such list (or supplement
thereto) in accordance with Section 9.01 shall render such list (or supplement)
not received and not effective and (ii) “Disqualified Institution” shall exclude
any Person that the Borrower has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent from time
to time in accordance with Section 9.01.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is dollars or (ii) the equivalent amount thereof in
dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.05(k) or, in the case of an LC Disbursement, on or as
of the date of such LC Disbursement.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“DQ List” has the meaning assigned to such term in Section 9.04(e) hereof.

 

“EBITDA” means with respect to any Person for any period (a) the sum of
(i) consolidated net income, (ii) consolidated interest expense (to the extent
deducted in determining consolidated net income), (iii) taxes, and
(iv) depreciation and amortization (to the extent deducted in determining
consolidated net income).

 

8

--------------------------------------------------------------------------------


 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent, any Issuing Bank, any of their respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equivalent Amount” of any currency with respect to any amount of dollars at any
date shall mean the equivalent in such currency of such amount of dollars,
calculated on the basis of the Exchange

 

9

--------------------------------------------------------------------------------


 

Rate for such other currency at 11:00 a.m., London time, on the date on or as of
which such amount is to be determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into dollars, as set forth
at approximately 11:00 a.m., New York City time, on such date on the Reuters
World Currency Page for such Foreign Currency.  In the event that such rate does
not appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., New York City time, on such
date for the purchase of dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

10

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation.  If a Specified Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.18(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals.

 

“Existing Letters of Credit” means those letters of credit more particularly
described on Schedule 1.01.

 

“Facility Termination Date” means the date when all Commitments have expired or
been terminated and the principal of and interest on each Loan and all fees and
other Obligations payable hereunder have been paid in full in cash (other than
obligations under any Swap Agreement or any Banking Services Agreement to the
extent such obligations are not yet due and payable, Borrower’s obligations
under Article X for which no claim has been made, and other Obligations
expressly stated to survive such payment and termination), and all Letters of
Credit shall have expired or terminated (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and applicable Issuing Bank shall have been made) and all LC Disbursements
shall have been reimbursed.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

11

--------------------------------------------------------------------------------


 

“Fee Letter” means the letter dated June 9, 2016, between the Borrower and the
Administrative Agent setting forth certain fees to be paid by the Borrower to
the Administrative Agent.

 

“Financial Officer” means the president, chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.

 

“Financing Documents” means this Agreement (including the Schedules and Exhibits
hereto), the Notes, if any, evidencing Loans, the Subsidiary Guarantee, any
Letter of Credit applications and any agreements between the Borrower and an
Issuing Bank regarding such Issuing Bank’s Letter of Credit Commitment or the
respective rights and obligations between the Borrower and such Issuing Bank in
connection with the issuance of Letters of Credit and any other agreement
hereafter created to which the Borrower or any Guarantor is a party that relates
to the obligations of the Borrower or any such Guarantor under any of the
foregoing.

 

“Foreign Currency”  means Agreed Currencies other than dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Funded Debt” of any Person means (a) all Indebtedness of such Person for
borrowed money or which has been incurred in connection with the acquisition of
assets in each case having a final maturity of one or more than one year from
the date of origin thereof (or which is renewable or extendible at the option of
the obligor for a period or periods more than one year from the date of origin),
including all payments in respect thereof that are required to be made within
one year from the date of any determination of Funded Debt, whether or not the
obligation to make such payments shall constitute a current liability of the
obligor under GAAP, (b) all Capitalized Rentals of such Person, and (c) all
Guaranties by such Person of Funded Debt of others.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“GATR Acquisition” means the acquisition by the Borrower of all of the capital
stock of GATR Technologies, Inc. (“GATR”), an Alabama corporation, pursuant to
the Stock Purchase Agreement dated as of December 18, 2015 among GATR, the
shareholders of GATR, the representative of such shareholders and the Borrower
as such agreement may be amended, supplemented or otherwise modified, in each
case in any material respect which is not adverse to the Administrative Agent or
the Lenders (it being understood and agreed that changes to the purchase price
in excess of 10% thereof or the definition of “Material Adverse Effect”
appearing therein shall be deemed to be a material amendment or modification
which is adverse to the Administrative Agent and the Lenders) from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

12

--------------------------------------------------------------------------------


 

“Guarantee” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

(a)                                 to purchase such Indebtedness or obligation
or any property constituting security therefor;

 

(b)                                 to advance or supply funds (i) for the
purchase or payment of such Indebtedness or obligation, or (ii) to maintain any
working capital or other balance sheet condition or any income statement
condition of any other Person or otherwise to advance or make available funds
for the purchase or payment of such Indebtedness or obligation;

 

(c)                                  to lease properties or to purchase
properties or services primarily for the purpose of assuring the owner of such
Indebtedness or obligation of the ability of any other Person to make payment of
the Indebtedness or obligation; or

 

(d)                                 otherwise to assure the owner of such
Indebtedness or obligation against loss in respect thereof.

 

Without limiting the foregoing, in any computation of the Indebtedness or other
liabilities of the obligor under any Guarantee, the Indebtedness or other
obligations that are the subject of such Guarantee shall be assumed to be direct
obligations of such obligor.

 

“Guarantor” means each domestic Restricted Subsidiary now existing or hereafter
created that is a party to the Subsidiary Guarantee; provided that in no event
shall any SPE be required to be a Guarantor.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” with respect to any Person means, at any time, without
duplication:

 

(a)                                 its liabilities for borrowed money,
including, without limitation, deferred payments, and its redemption obligations
in respect of mandatorily redeemable Preferred Stock;

 

(b)                                 its liabilities for the deferred purchase
price of property acquired by such Person (excluding accounts payable arising in
the ordinary course of business but including all liabilities

 

13

--------------------------------------------------------------------------------


 

created or arising under any conditional sale or other title retention agreement
with respect to any such property);

 

(c)                                  all liabilities appearing on its balance
sheet in accordance with GAAP in respect of Capital Leases;

 

(d)                                 all liabilities for borrowed money secured
by any Lien with respect to any property owned by such Person (whether or not it
has assumed or otherwise become liable for such liabilities);

 

(e)                                  all its liabilities in respect of letters
of credit or instruments serving a similar function issued or accepted for its
account by banks and other financial institutions, whether or not representing
obligations for borrowed money, but excluding any commercial letter of credit
entered into in the ordinary course of business by any such bank or other
financial institution relating to the export or import of properties or any
letter of credit entered into in the ordinary course of business by any such
bank or other financial institution relating to the performance by such Person
of its obligations under any contract or agreement (other than any note, credit,
loan or other financial instrument or like agreement);

 

(f)                                   Swaps of such Person; and

 

(g)                                  any Guarantee of such Person with respect
to liabilities of a type described in any of clauses (a) through (f) hereof.

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Financing Document and (b) to the extent not otherwise described
in clause (a) hereof, Other Taxes.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b) hereof.

 

“Intangible Assets” means the aggregate amount, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, of all assets classified as
intangible assets under GAAP, including, without limitation, in each case solely
to the extent classified as intangible assets under GAAP, customer lists,
acquired technology, goodwill, computer software, trademarks, patents,
copyrights, organization expenses, franchises, licenses, trade names, brand
names, mailing lists, catalogs, unamortized debt discount and capitalized
research and development costs.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 substantially in the form
attached hereto as Exhibit G-2 or such other form as may be approved by the
Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each January, April, July and October and the
Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’

 

14

--------------------------------------------------------------------------------


 

duration after the first day of such Interest Period and the Maturity Date and
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid and the Maturity Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., MUFG Union Bank, N.A.,
Bank of the West, Wells Fargo Bank, National Association, Citibank, N.A. and
each other Lender designated by the Borrower as an “Issuing Bank” hereunder that
has agreed to such designation (and is reasonably acceptable to the
Administrative Agent), each in its capacity as the issuer of Letters of Credit
hereunder and its successors  in such capacity as provided in Section 2.05(i). 
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“JPMCB” has the meaning assigned to such term in the recitals.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.15.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

15

--------------------------------------------------------------------------------


 

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Banks.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.

 

“Leverage Ratio” means, as of the last day of any fiscal quarter of the Borrower
and its Restricted Subsidiaries on a consolidated basis, the ratio on a rolling
four fiscal quarter basis of (i) (x) Consolidated Indebtedness minus (y) to the
extent included in Consolidated Indebtedness, all Indebtedness attributable to
undrawn letters of credit (including, without duplication, Indebtedness in the
form of Guarantees with respect to letters of credit) to (ii) Consolidated
Adjusted EBITDA.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.  It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and including but not limited to
the security interest lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes.  The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances (including, with respect to
stock, stockholder agreements, voting trust agreements, buy-back agreements and
all similar arrangements) affecting property.  For the purposes of this
Agreement, the Borrower or a Subsidiary shall be deemed to be the owner of any
property which it has acquired or holds subject to a conditional sale agreement,
Capital Lease or other arrangement pursuant to which title to the property has
been retained by or vested in some other Person for security purposes and such
retention or vesting shall constitute a Lien.

 

16

--------------------------------------------------------------------------------


 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole, (b) the ability of the Borrower or any Guarantor
to perform any of its obligations under this Agreement and the other Financing
Documents, taken as a whole, (c) the validity or enforceability of any of the
Financing Documents, or (d) the rights of or benefits available to the Lenders
or the Administrative Agent under this Agreement and the other Financing
Documents, taken as a whole.

 

“Material Subsidiary” has the meaning assigned to such term in Section 5.11.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swaps, of any one or more of
the Borrower or any Restricted Subsidiary or Guarantor in an aggregate principal
amount exceeding $5,000,000.  For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means August 11, 2021.

 

“Member of the Zable Family” means Walter J. Zable, his spouse, his children,
his grandchildren and any trust of which Walter J. Zable is the settlor.

 

“Most Favored Provisions” has the meaning specified in Section 6.13.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Note” means any of the promissory notes executed pursuant to Section 2.09(e),
as amended, modified, supplemented, renewed or extended from time to time.

 

“Note Purchase Agreement” means that certain Second Amended and Restated Note
Purchase and Private Shelf Agreement (including all exhibits and schedules
attached thereto) dated as of August 11, 2016, between the Borrower and certain
Guarantors on the one hand, and the Purchasers (as defined therein) on the other
hand, as it may be amended, supplemented or otherwise modified from time to
time, together with any renewals, extensions, replacements and refinancings
(notwithstanding whether such replacements or refinancings are entered into with
the Investors party thereto as of August 11, 2016 or any other Person) thereof.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

17

--------------------------------------------------------------------------------


 

“Obligations” means all liabilities and obligations of Borrower, whether now
existing or hereafter incurred, created or arising and whether direct or
indirect, absolute or contingent, due or to become due, arising out of or in
connection with this Agreement, including, without limitation, all principal of
and interest on the Loans, all fees, expenses, indemnities and other amounts
payable by the Borrower under this Agreement or any other Financing Document
(including interest and fees accruing after the filing of a petition or
commencement of a case by or with respect to the Borrower seeking relief under
any applicable federal and state laws pertaining to bankruptcy, reorganization,
arrangement, moratorium, readjustment of debts, dissolution, liquidation or
other debtor relief, specifically including, without limitation, the Bankruptcy
Code and any fraudulent transfer and fraudulent conveyance laws, whether or not
the claim for such interest is allowed in such proceeding); provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Document, or sold or assigned an interest in any Loan, Letter of
Credit or Financing Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may reasonably elect) for
delivery in immediately available and freely transferable funds would be offered
by the Administrative Agent to major banks in the interbank market upon request
of such major banks for the relevant currency as determined above and in an
amount comparable to the unpaid principal amount of the related LC Disbursement,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning assigned to such term in Section 9.04(c) hereof.

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c) hereof.

 

18

--------------------------------------------------------------------------------


 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permits” has the meaning assigned to such term in Section 3.08(i) hereof.

 

“Permitted Acquisition” means the acquisition of all or substantially all of the
assets, all or a substantial part of, a business, division, brand or product
line, or all or substantially all of the stock of any Person (such Person being
the “Target”) that is engaged in a line of business which is substantially
related to that of the Borrower and with respect to which:

 

(a)                                 such acquisition was approved by each
Person’s (including the Target’s) Board of Directors (or other similar governing
body);

 

(b)                                 at the time of such proposed acquisition and
immediately after giving effect thereto, no Default would exist;

 

(c)                                  at the time of such proposed acquisition
and immediately after giving effect thereto, the Borrower is in compliance, on a
pro forma basis, with the maximum Leverage Ratio permitted under
Section 6.01(b) at such time (including, if applicable, giving effect to the
impact of any Adjusted Covenant Period to the extent elected by Borrower in
accordance with Section 6.01(b)) recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered (such compliance to be confirmed by an officer’s certificate
in a form satisfactory to the Administrative Agent); and

 

(d)                                 the Borrower shall have given the
Administrative Agent prior written notice, together with, if the total
consideration being paid in connection with such acquisition (including, without
limitation, assumed Indebtedness or Preferred Stock) exceeds $50,000,000, such
documents and information as the Administrative Agent may reasonably request and
which are reasonably available to Borrower at such time.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Preferred Stock” means any class of capital stock (or other equity interests)
of a Person that is preferred over any other class of capital stock (or other
equity interests) of such Person as to the payment of dividends or other
distributions or the payment of any amount upon liquidation or dissolution of
such Person.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each

 

19

--------------------------------------------------------------------------------


 

change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

 

“Rentals” means and includes as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Borrower or a Restricted Subsidiary, as lessee or sublessee under
a lease of real or personal property, but shall be exclusive of any amounts
required to be paid by the Borrower or a Restricted Subsidiary (whether or not
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges.

 

“Required Lenders” means, subject to Section 2.19, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments of all
Lenders at such time.

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Borrower with responsibility for the administration of the relevant
portion of this Agreement or any other Financing Document.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

 

“Restricted Subsidiary” means any Subsidiary (a) of which more than 80% (by
number of votes) of the Equity Interests with voting power is beneficially
owned, directly or indirectly, by the Borrower and (b) if applicable, as so
designated within the limitations of Section 6.07.  An SPE may be either a
Restricted Subsidiary or an Unrestricted Subsidiary.

 

“Revolver Increase” has the meaning set forth in Section 2.20.

 

“Revolving Credit Commitment Fee” has the meaning set forth in Section 2.11(a).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

20

--------------------------------------------------------------------------------


 

“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) increased pursuant to Section 2.20, (b) reduced or
terminated from time to time pursuant to Section 2.08(b) and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Revolving Loan
Commitment is set forth on Schedule 2.01A, or in the Assignment and Assumption
or other documentation contemplated hereby pursuant to which such Lender shall
have assumed its Revolving Loan Commitment, as applicable.  The aggregate amount
of the Lenders’ Revolving Loan Commitments on the Effective Date is
$400,000,000.  Effective upon the assignment of an interest pursuant to
Section 9.04, Schedule 2.01A may be amended by the Administrative Agent to
reflect such assignment.

 

“Sale and Leaseback Transaction” has the meaning set forth in Section 6.04.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“SEC” is defined in Section 5.01(a);

 

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer or treasurer of the Borrower.

 

“Senior Funded Debt” means all Funded Debt of the Borrower which is not
expressed to be subordinate or junior in rank to any other Funded Debt of the
Borrower.

 

“SPE” means any direct or indirect Subsidiary of Cubic Corporation that
constitutes a special purpose entity.

 

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services

 

21

--------------------------------------------------------------------------------


 

Agreement; provided that the definition of “Specified Ancillary Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations for purposes of determining any obligations of any Loan Party.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Borrower.

 

“Subsidiary Guarantee” means that certain Third Amended and Restated Guarantee
dated as of August 11, 2016 in the form of Exhibit D (including any and all
supplements thereto) and executed (or joined) by each Guarantor, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency; provided that Swaps entered into by such Person in the ordinary
course of business for the sole purpose of managing or hedging risk shall not be
deemed or construed to constitute Indebtedness within the terms of this
Agreement.  Without limiting the foregoing, the amount of the obligation under
any Swap shall be the amount determined in respect thereof as of the end of the
then most recently ended fiscal quarter of such Person, based on the assumption
that such Swap had terminated at the end of such fiscal quarter, and in making
such determination, if any agreement relating to such Swap provides for the
netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments

 

22

--------------------------------------------------------------------------------


 

only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or the Subsidiaries shall be a Swap
Agreement.

 

“Swingline Commitment” means $10,000,000.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time  other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means MUFG Union Bank, N.A. in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges 
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“TeraLogics” means TeraLogics, LLC a Maryland limited liability company.

 

“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Lenders’ Revolving Loans, their LC Exposure and their
Swingline Exposure at such time; provided, that clause (a) of the definition of
Swingline Exposure shall only be applicable to the extent Lenders shall have
funded their respective participations in the outstanding Swingline Loans.

 

“Trade Date” has the meaning assigned to such term in Section 9.04(e) hereof.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Financing Documents, the borrowing of Loans and
other credit extensions contemplated by the Financing Documents, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary and, if applicable, as has been designated as such within the
limitations of Section 6.07.  An SPE may be either a Restricted Subsidiary or an
Unrestricted Subsidiary.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

23

--------------------------------------------------------------------------------


 

“Wholly-owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary one hundred percent (100%) of all of the Equity Interests (except
directors’ qualifying shares) and voting interests of which are owned by any one
or more of the Borrower and the Borrower’s other Wholly-owned Restricted
Subsidiaries at such time.

 

“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred
percent (100%) of all of the Equity Interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Borrower and the Borrower’s other Wholly-owned Subsidiaries at such time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.                          Classification of Loans and Borrowings. 
For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving  Borrowing”) or by Type
(e.g., an “ABR Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

Section 1.03.                          Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law), and all
judgments, orders and decrees, of all Governmental Authorities.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 1.04.                          Accounting Terms; GAAP; Pro Forma
Calculations.  (a)  Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any

 

24

--------------------------------------------------------------------------------


 

change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  In calculating
compliance with any of the financial covenants (and related definitions), any
amounts taken into account in making such calculations that were paid, incurred
or accrued in violation of any provision of this Agreement shall be added back
or deducted, as applicable, in order to determine compliance with such
covenants.  Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

 

(b)  All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act (provided
that for purposes of clarity it is understood and agreed that with respect to
computations required to be made hereunder with respect to the Leverage Ratio
after giving effect to any acquisition or disposition, or issuance, incurrence
or assumption of Indebtedness, or other transaction, any Indebtedness
attributable to letters of credit (including, without duplication, Indebtedness
in the form of Guarantees with respect to letters of credit) associated with
such transaction, shall be subtracted from Consolidated Indebtedness in the
manner described clause (i)(y) in the definition of “Leverage Ratio”).  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

 

Section 1.05.                          Amendment and Restatement of the Existing
Credit Agreement.  The parties to this Agreement agree that, upon (i) the
execution and delivery by each of the parties hereto of this Agreement and
(ii) satisfaction of the conditions set forth in Section 4.01, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement.  This Agreement is not intended to and shall not constitute a
novation.  All “Loans” made and “Obligations” incurred under the Existing Credit
Agreement which are outstanding on the Effective Date shall continue as Loans
and Obligations under (and shall be governed

 

25

--------------------------------------------------------------------------------


 

by the terms of) this Agreement and the other Financing Documents.  Without
limiting the foregoing, upon the effectiveness hereof: (a) the Administrative
Agent shall make such reallocations, sales, assignments or other relevant
actions in respect of each Lender’s “Revolving Credit Exposure” under the
Existing Credit Agreement as are necessary in order that each such Lender’s
Revolving Credit Exposure and outstanding Loans hereunder reflects such Lender’s
Applicable Percentage of the outstanding aggregate Revolving Credit Exposures on
the Effective Date (without the necessity of executing and delivering any
Assignment and Assumption or the payment of any processing or recordation fee)
and (b) the Borrower hereby agrees to compensate each Lender for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurodollar Loans (including the “Eurodollar Loans” under
the Existing Credit Agreement) and such reallocation described above, in each
case on the terms and in the manner set forth in Section 2.15 hereof.

 

ARTICLE II

 

The Credits

 

Section 2.01.                          Commitments.  Prior to the Effective
Date, certain loans were previously made to the Borrower under the Existing
Credit Agreement which remain outstanding as of the date of this Agreement (such
outstanding revolving loans being hereinafter referred to as the “Existing
Loans”).  Subject to the terms and conditions set forth in this Agreement, the
Borrower and each of the Lenders agree that on the Effective Date but subject to
the reallocation and other transactions described in Section 1.05, the Existing
Loans shall be reevidenced as Loans under this Agreement, and the terms of the
Existing Loans shall be restated in their entirety and shall be evidenced by
this Agreement.  Subject to the terms and conditions set forth herein, each
Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) subject to Sections 2.05(k) and
2.10(c), the Dollar Amount of such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Loan Commitment or (b) subject to Sections 2.05(k) and
2.10(c), the Dollar Amount of the Total Revolving Credit Exposures exceeding the
Aggregate Commitment.  Subject to the foregoing and within the foregoing limits,
the Borrower may borrow, repay (or prepay) and reborrow Revolving Loans, on and
after the date hereof through the Availability Period, subject to the terms,
provisions and limitations set forth herein.

 

Section 2.02.                          Loans and Borrowings.  (a) Each Revolving
Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Revolving Loan Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Revolving Loan Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.04.

 

(b)                                 Subject to Sections 2.07(e) and 2.13, each
Revolving Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans
as the Borrower may request in accordance herewith.  Each Swingline Loan shall
be an ABR Loan.  Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.13, 2.14, 2.15 and 2.16
shall apply to such Affiliate to the same extent as such Lender); provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Revolving Borrowing, such Borrowing shall be in a minimum
amount of $5,000,000 and an aggregate amount that is

 

26

--------------------------------------------------------------------------------


 

an integral multiple of $100,000.  At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $5,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Commitment.  Each Swingline Loan shall be in an
amount that is an integral multiple of $100,000 and not less than $2,500,000. 
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of
ten (10) Eurodollar Revolving Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

Section 2.03.                          Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
writing, facsimile or telephone (a) in the case of a Eurodollar Borrowing, not
later than 1:00 p.m., New York City time, three Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 1:00 p.m. (or 10:00 a.m., if financing the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) hereof), New York City time, on
the same Business Day of the proposed Borrowing.  Each such Borrowing Request
shall be irrevocable and if given by telephone shall be confirmed promptly by
writing or fax to the Administrative Agent of a written Borrowing Request signed
by an authorized signer of the Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(a)                                 the aggregate principal amount of the
requested Borrowing;

 

(b)                                 the date of such Borrowing, which shall be a
Business Day;

 

(c)                                  whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(d)                                 in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(e)                                  the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

Section 2.04.                          Swingline Loans.  (a) Subject to the
terms and conditions set forth herein, the Swingline Lender may in its sole
discretion make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding the Swingline Commitment, (ii) the Swingline Lender’s
Revolving Credit Exposure exceeding its Commitment or (iii) the Dollar Amount of
the Total Revolving Credit Exposures exceeding the Aggregate Commitment;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Swingline Loans.

 

27

--------------------------------------------------------------------------------


 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the relevant
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 1:00 p.m., New York City time,
on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

(d)                                 The Swingline Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Swingline Lender and the successor Swingline Lender.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Swingline Lender.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid interest accrued for the account of the replaced
Swingline Lender pursuant to Section 2.12(a).  From and after the effective date
of any such replacement, (i) the successor Swingline Lender shall have all the
rights and obligations of the replaced Swingline Lender under this Agreement
with respect to Swingline Loans made thereafter and (ii) references herein to
the term “Swingline Lender” shall be deemed to refer to such successor or to any
previous Swingline Lender, or to such successor and all previous Swingline
Lenders, as the context shall require.  After the replacement of a Swingline
Lender hereunder, the replaced Swingline Lender shall remain a party hereto and
shall continue to have all the rights and

 

28

--------------------------------------------------------------------------------


 

obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.

 

(e)                                  Subject to the appointment and acceptance
of a successor Swingline Lender, the Swingline Lender may resign as a Swingline
Lender at any time upon thirty (30) days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, in which case, such
Swingline Lender shall be replaced in accordance with Section 2.04(d) above.

 

Section 2.05.                          Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or for the account
of a Restricted Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the relevant Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.  All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Effective Date shall be governed
by the terms and conditions hereof.  Notwithstanding anything herein to the
contrary, no Issuing Bank shall have any obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.  The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.11(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the relevant
Issuing Bank) to the relevant Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension but in any event no less than three (3) Business Days a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the Agreed Currency
applicable thereto, the name and address of the beneficiary thereof (which shall
not be an Unrestricted Subsidiary) and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by an Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension
(i) subject to Sections 2.05(k) and 2.10(c), the Dollar Amount of the LC
Exposure shall not exceed $200,000,000, (ii) unless otherwise agreed by the
relevant Issuing Bank, the Dollar Amount of the sum of (x) the aggregate undrawn
amount of all outstanding Letters of Credit issued by

 

29

--------------------------------------------------------------------------------


 

any Issuing Bank at such time plus (y) the aggregate amount of all LC
Disbursements made by such Issuing Bank that have not yet been  reimbursed by or
on behalf of the Borrower at such time shall not exceed  the lesser of (A) such
Issuing Bank’s Letter of Credit Commitment and (B) such Issuing Bank’s Revolving
Loan Commitment and (iii) subject to Sections 2.05(k) and 2.10(c), the Dollar
Amount of the Total Revolving Credit Exposures shall not exceed the Aggregate
Commitment.  The Borrower may, at any time and from time to time, reduce the
Letter of Credit Commitment of any Issuing Bank with the consent of such Issuing
Bank; provided that the Borrower shall not reduce the Letter of Credit
Commitment of any Issuing Bank if, after giving effect of such reduction, the
conditions set forth in the immediately preceding clauses (i) through
(iii) shall not be satisfied.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (or be subject to termination by notice from the relevant Issuing
Bank to the beneficiary thereof) at or prior to the close of business on the
earlier of (i) the date two years after the date of issuance of such Letter of
Credit (or, in the case of any renewal or extension thereof, two years after
such renewal or extension); provided that a Letter of Credit may provide that
its expiration date shall be automatically extended (but not beyond the date
specified in clause (ii) below) to a date not more than one year (or, in the
case of a Letter of Credit related to New York fare collection tender, eighteen
months) after the then outstanding expiration date unless, at least a specified
number of days prior to such then existing expiration date, the relevant Issuing
Bank shall have given the beneficiary thereof notice, in a form that may be
specified in such Letter of Credit, that such expiration date shall not be so
extended, and (ii) the date that is five days prior to the Maturity Date;
provided that any Letter of Credit with a one-year tenor (or, in the case of a
Letter of Credit related to New York fare collection tender, an eighteen-month)
may contain customary automatic renewal provisions agreed upon by the Borrower
and the relevant Issuing Bank that provide for the renewal thereof for
additional one-year (or, in the case of a Letter of Credit related to New York
fare collection tender, eighteen-month) periods, as applicable (which shall in
no event extend beyond the date referenced in clause (ii) above), subject to a
right on the part of such Issuing Bank to prevent any such renewal from
occurring by giving notice to the beneficiary in advance of any such renewal.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the relevant Issuing Bank or the
Lenders, the relevant Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from the relevant Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the relevant
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement made
by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)                                  Reimbursement.  If the relevant Issuing
Bank shall make any LC Disbursement in respect of a Letter of Credit, the
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent in dollars the Dollar Amount of such LC Disbursement calculated as of the
date such Issuing Bank made such LC Disbursement (or if such Issuing Bank shall
so elect in its sole discretion by notice to the Borrower, in such other Agreed
Currency which was paid by such Issuing Bank pursuant to such LC Disbursement in
an amount equal to such LC Disbursement) not later than 3:00 p.m., New York City
time, on the date that such LC Disbursement is made, if the Borrower shall

 

30

--------------------------------------------------------------------------------


 

have received notice of such LC Disbursement prior to 1:00 p.m., New York City
time, on such date, or, if such notice has not been received by the Borrower
prior to such time on such date, then not later than 2:00 p.m., New York City
time, on (i) the Business Day that the Borrower receives such notice, if such
notice is received prior to 1:00 p.m., New York City time, on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the date of receipt; provided that, if such LC Disbursement is not less than
$100,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in the Dollar Amount
of such LC Disbursement and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan.  If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and the Dollar Amount of such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay in
dollars to the Administrative Agent the Dollar Amount of its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Bank the amounts so received by it from the Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the relevant Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.  If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, any Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in dollars, the Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender or
(y) reimburse each LC Disbursement made in such Foreign Currency in dollars, in
an amount equal to the Equivalent Amount, calculated using the applicable
Exchange Rates on the date such LC Disbursement is made, of such LC
Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall, to the fullest extent permitted under applicable law, be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect (other than under circumstances which
constitute gross negligence or willful misconduct on the part of the relevant
Issuing Bank as finally determined by a court of competent jurisdiction),
(iii) any payment by the relevant Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit (other than under circumstances which constitute gross
negligence or willful misconduct on the part of the relevant Issuing Bank as
finally determined by a court of competent jurisdiction), or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Banks, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the

 

31

--------------------------------------------------------------------------------


 

circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse the relevant Issuing Bank from liability to the Borrower to the extent of
any direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of such Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The relevant
Issuing Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If any Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans
(or in case such LC Disbursement is denominated in a Foreign Currency, at the
Overnight Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurodollar Revolving Loans) and such interest
shall be due and payable on the date when such reimbursement is payable;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)                                     Replacement of Issuing Bank.  (i) Any
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of any Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a

 

32

--------------------------------------------------------------------------------


 

party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement until such Letters of
Credit are no longer outstanding, but shall not be required to issue additional
Letters of Credit.

 

(ii)                                  Subject to the appointment and acceptance
of a successor Issuing Bank, any Issuing Bank may resign as an Issuing Bank at
any time upon thirty days’ prior written notice to the Administrative Agent, the
Borrower and the Lenders, in which case, such Issuing Bank shall be replaced in
accordance with Section 2.05(i)(i) above.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated in accordance with Article VII,
Lenders with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders (the “LC
Collateral Account”), an amount in cash equal to 105% of the Dollar Amount of
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that (i) the portions of such amount attributable to undrawn Foreign
Currency Letters of Credit or LC Disbursements in a Foreign Currency that the
Borrower is not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII.  For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Borrower. The
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.10(c).  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the relevant Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure  representing greater than
50% of the total LC Exposure), be applied to satisfy other Obligations.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived.

 

(k)                                 LC Exposure Determination.  For all purposes
of this Agreement, the amount of a Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at the time of
determination.  The Administrative Agent will determine the Dollar Amount of
(i) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit and (ii) all outstanding Credit
Events on and as of the last Business Day of each calendar quarter and, during
the continuation of an Event of Default, on any other Business Day elected by
the Administrative Agent in its discretion or upon instruction by the Required
Lenders.  Each day upon

 

33

--------------------------------------------------------------------------------


 

or as of which the Administrative Agent determines Dollar Amounts as described
in the preceding clauses (i) and (ii) is herein described as a “Computation
Date”.

 

(l)                                     Issuing Bank Agreements.  Each Issuing
Bank agrees that, unless otherwise requested by the Administrative Agent, such
Issuing Bank shall report in writing to the Administrative Agent (i) on or prior
to each Business Day on which such Issuing Bank expects to issue, amend, renew
or extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (ii) on each Business Day on which such Issuing Bank pays any amount
in respect of one or more drawings under Letters of Credit, the date of such
payment(s) and the amount of such payment(s), (iii) on any Business Day on which
the Borrower fails to reimburse any amount required to be reimbursed to such
Issuing Bank on such day, the date of such failure and the amount and currency
of such payment in respect of Letters of Credit and (iv) on any other Business
Day, such other information as the Administrative Agent shall reasonably
request.

 

Section 2.06.                          Funding of Borrowings.  (a) Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof
solely by wire transfer of immediately available funds by 2:00 p.m., New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04.  Except in respect of the provisions
of this Agreement covering the reimbursement of Letters of Credit, the
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the funds so received in the aforesaid account of the Administrative
Agent to an account of the Borrower maintained with MUFG Union Bank, N.A. or
such other deposit taking financial institution as the Borrower may designate to
the Administrative Agent upon not less than three Business Days’ prior notice;
provided that Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
relevant Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing (or in
the case of an ABR Borrowing, prior to 2:00 p.m., New York City time, on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
the Borrower shall be relieved of its obligation to pay the corresponding amount
to the Administrative Agent and such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.07.                          Interest Elections.  (a) Any Borrowing on
the Effective Date shall be at the Alternate Base Rate (unless the Borrower
shall have executed and delivered a funding indemnity letter to, and in form and
substance reasonably acceptable to, the Administrative Agent) and thereafter
shall be of

 

34

--------------------------------------------------------------------------------


 

the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  The Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Loans, which may not be
converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election in
writing or by facsimile transmission or by telephone (confirmed in writing or by
fax) by the time that a Borrowing Request would be required under Section 2.03
if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request signed by the Borrower. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit the Borrower to
elect an Interest Period for Eurodollar Loans that does not comply with
Section 2.02(d).

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each applicable Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be

 

35

--------------------------------------------------------------------------------


 

converted to or continued as a Eurodollar Borrowing and (ii) each Eurodollar
Borrowing, unless repaid as provided herein, shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.08.                          Termination and Reduction of
Commitments.  (a)  Unless previously terminated, the Revolving Loan Commitments
shall terminate on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Revolving Loan Commitments; provided that (i) each
reduction of the Revolving Loan Commitments shall be in an amount that is an
integral multiple of $100,000 and not less than $5,000,000 and (ii) the Borrower
shall not terminate or reduce the Revolving Loan Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Dollar Amount of the Total Revolving Credit Exposures would
exceed the Aggregate Commitment.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Revolving Loan
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Loan Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Revolving Loan Commitments shall be permanent.  Each reduction
of the Revolving Loan Commitments shall be made ratably among the Lenders with
Revolving Loan Commitments in accordance with their respective Revolving Loan
Commitments.

 

Section 2.09.                          Repayment of Loans; Evidence of Debt. 
(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date, and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the fifth (5th) Business Day after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

36

--------------------------------------------------------------------------------


 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in the form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by such
promissory note in such form.

 

Section 2.10.                          Prepayment of Loans.  (a) The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, in integral multiples of $100,000 and not less than
$1,000,000, subject to prior notice in accordance with paragraph (b) of this
Section.

 

(b)                                 The Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 1:00 p.m., New York City time, on
the date of prepayment.  Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given under
the circumstances in which a conditional notice of termination of the Revolving
Loan Commitments is permitted as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the applicable
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02 (except that the foregoing shall
not be applicable to a prepayment in full of the aggregate principal amount of a
Borrowing then outstanding).  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.12 and
(ii) break funding payments pursuant to Section 2.15.

 

(c)                                  If at any time, (i) other than as a result
of fluctuations in currency exchange rates, the Dollar Amount of the Total
Revolving Credit Exposures (calculated, with respect to the Foreign Currency LC
Exposure, as of the most recent Computation Date) exceeds the Aggregate
Commitment or (ii) solely as a result of fluctuations in currency exchange
rates, (A) the Dollar Amount of the Total Revolving Credit Exposures (so
calculated) exceeds 105% of the Aggregate Commitment or (B) the Dollar Amount of
the LC Exposure (so calculated) exceeds $200,000,000, the Borrower shall in each
case immediately repay Borrowings or cash collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.05(j), as
applicable, in an aggregate principal amount sufficient to cause (x) the Dollar
Amount of the Total Revolving Credit Exposures (so calculated) to be less than
or equal to the Aggregate Commitment and/or (y) the Dollar Amount of the LC
Exposure (so calculated) to be less than or equal to $200,000,000, as
applicable.

 

Section 2.11.                          Fees.  (a) The Borrower agrees to pay to
the Administrative Agent for the account of each Lender a commitment fee (the
“Revolving Credit Commitment Fee”), which shall accrue at the Applicable Rate on
the daily amount of the Available Revolving Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Revolving Loan Commitment terminates, whether or not prior to such time all
the conditions in Section 4.02 are met.  Accrued Revolving Credit Commitment
Fees shall be payable quarterly in arrears on the tenth day of January, April,
July and October of each year (provided that if the Administrative Agent shall
not have delivered an invoice for such fees by the fifth day of such month, such
fees shall be

 

37

--------------------------------------------------------------------------------


 

payable within five days after the Administrative Agent shall have delivered
such invoice to the Borrower) and on the date on which the Revolving Loan
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All Revolving Credit Commitment Fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)                                 Subject to Section 2.19, the Borrower agrees
to pay (i) to the Administrative Agent for the account of each Lender a
participation fee with respect to its participation in outstanding Letters of
Credit, which shall accrue for each day during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Loan Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, at the Applicable Rate (or solely with respect to standby
Letters of Credit issued to secure Borrower’s performance obligations under
contracts entered into by the Borrower in the ordinary course of business, fifty
percent of such Applicable Rate) with respect to interest on Eurodollar
Revolving Loans for such day on the average daily Dollar Amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) and (ii) to the relevant Issuing Bank a fronting fee, which shall
accrue at a rate per annum separately agreed upon by such Issuing Bank and the
Borrower on the average daily Dollar Amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Loan Commitments and the date on which there ceases
to be any LC Exposure attributable to Letters of Credit issued by such Issuing
Bank, as well as such Issuing Bank’s standard fees and commissions with respect
to the issuance, amendment, cancellation, negotiation, transfer, presentment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of January, April, July and October of each year shall be payable
in arrears on the tenth day following such last day, commencing on the first
such date to occur after the Effective Date; provided that if the Administrative
Agent or any Issuing Bank shall not have delivered an invoice for such fees by
not later than the fifth day following such last day, such fees shall be payable
within five days after the Administrative Agent or such Issuing Bank shall have
delivered such invoice to the Borrower; provided further that all such fees
shall be payable on the date on which the Revolving Loan Commitments terminate
and any such fees accruing after the date on which the Revolving Loan
Commitments terminate shall be payable on demand.  Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  Participation fees and
fronting fees in respect of Letters of Credit denominated in dollars shall be
paid in dollars, and participation fees and fronting fees in respect of Letters
of Credit denominated in a Foreign Currency shall be paid in such Foreign
Currency.

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees in the amounts set forth in the
Fee Letter and any other fees in the amounts and at the times separately agreed
upon in writing between the Borrower and the Administrative Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in dollars (except as otherwise expressly provided in this
Section 2.11) immediately available funds, to the Administrative Agent (or to
each Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders.  Absent any
error in the calculation thereof, fees paid shall not be refundable under any
circumstances.

 

Section 2.12.                          Interest.  (a) The Loans comprising each
ABR Borrowing (including each Swingline Loan) shall bear interest for each day
on which any principal of such Loans remains outstanding at the Alternate Base
Rate for such day plus the Applicable Rate for ABR Loans for such day.

 

38

--------------------------------------------------------------------------------


 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest for each day during each Interest Period
applicable thereto at the Adjusted LIBO Rate for such Interest Period plus the
Applicable Rate for Eurodollar Loans for such day.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan, on the Maturity
Date and, upon termination of the Revolving Loan Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Eurodollar
Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Eurodollar Loan shall be payable on
the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent in accordance with the definitions of such terms, and such
determination shall be conclusive absent manifest error.

 

Section 2.13.                          Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy, as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

39

--------------------------------------------------------------------------------


 

Section 2.14.                          Increased Costs.  (a)  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or any Issuing Bank;

 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then upon the request of such Lender, such Issuing Bank or such other Recipient,
the Borrower will pay to such Lender, such Issuing Bank or such other Recipient,
as the case may be, such additional amount or amounts as will compensate such
Lender, such Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements affecting
such Lender or Issuing Bank has or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such

 

40

--------------------------------------------------------------------------------


 

Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Section 2.15.                          Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default or as a result of any prepayment pursuant to Section 2.10), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, upon demand of any Lender, the Borrower shall compensate such
Lender for the loss, cost and expense attributable to such event.  Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

Section 2.16.                          Taxes.  (a)  Payments Free of Taxes.  Any
and all payments by or on account of any obligation of any Loan Party under any
Financing Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.16, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable

 

41

--------------------------------------------------------------------------------


 

or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Financing Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Financing Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Financing Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

42

--------------------------------------------------------------------------------


 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Financing Document, an executed IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Financing
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)                                 an executed IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) an executed IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

43

--------------------------------------------------------------------------------


 

(D)                               if a payment made to a Lender under any
Financing Document would be subject to U.S. Federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.16 (including by the payment of additional amounts pursuant to this
Section 2.16), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.16 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.16 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Financing Document.

 

(i)                                     Defined Terms.  For purposes of this
Section 2.16, the term “Lender” includes each Issuing Bank and the term
“applicable law” includes FATCA.

 

(j)                                    Certain FATCA Matters.  For purposes of
determining withholding Taxes imposed under FATCA, from and after December 12,
2014, the Loan Parties and the Administrative Agent shall treat (and the Lenders
hereby authorize the Administrative Agent to treat) this Agreement and

 

44

--------------------------------------------------------------------------------


 

the Loans as not qualifying as “grandfathered obligations” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).

 

Section 2.17.                          Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a) The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 1:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  The Administrative
Agent may charge, when due and payable, the Borrower’s account with the
Administrative Agent for all interest, principal and Revolving Credit Commitment
Fees or other fees owing to the Administrative Agent or the Lenders on or with
respect to this Agreement and/or Loans and other Financing Documents.  All such
payments shall be made to the Administrative Agent at its offices at 10 South
Dearborn Street, Chicago, Illinois 60603, except payments to be made directly to
an Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension; provided that, in the case of any prepayment of principal of or
interest on any Eurodollar Loan, if such next succeeding Business Day would fall
in the next calendar month, the date for payment shall instead be the next
preceding Business Day.  All payments hereunder shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans in participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
The Borrower consents to the foregoing and agrees, to the extent it may

 

45

--------------------------------------------------------------------------------


 

effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the relevant
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the relevant Issuing Bank, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or relevant Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04 (c),
Section 2.05(d) or (e), Section 2.06(b), Section 2.17(d) or Section 9.03, then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account over
which the Administrative Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

Section 2.18.                          Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.14, or the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.14, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, (ii) any Lender becomes a
Defaulting Lender, or (iii) any Lender shall fail to approve any amendment,
waiver or modification to this Agreement or any other Financing Document that
requires the approval of each Lender or each affected Lender and such amendment,
waiver or modification shall have been approved by Lenders constituting Required
Lenders, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its

 

46

--------------------------------------------------------------------------------


 

existing rights to payments pursuant to Sections 2.14 or 2.16) and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing Banks
and the Swingline Lender), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments, (iv) such assignment does not conflict with applicable
law and (v) in the case of any such assignment resulting from a Lender failing
to approve any amendment, waiver or modification to this Agreement or any other
Financing Document, each applicable assignee shall have agreed to approve such
amendment, waiver or modification.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

Section 2.19.                          Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)                                 the Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether the
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02), except as otherwise provided in the last sentence of
Section 9.02(b);

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) that the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time; and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one (1) Business Day following notice by the Administrative Agent (x) first,
prepay such Swingline Exposure and (y) second, cash collateralize for the
benefit of each Issuing Bank only the Borrower’s obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such LC Exposure is outstanding;

 

47

--------------------------------------------------------------------------------


 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.11(a) and Section 2.11(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither cash collateralized nor reallocated pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the relevant Issuing Bank or any other Lender hereunder, all letter of credit
fees payable under Section 2.11(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to such Issuing Bank until and to the extent that such
LC Exposure is cash collateralized and/or reallocated; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the relevant Issuing Bank shall not be required to issue, amend or increase
any Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.19(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the relevant Issuing Bank, as the case may be, shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Swingline Lender or such Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, each Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage of
the Aggregate Commitment.

 

Section 2.20.                          Expansion Option.  The Borrower may from
time to time elect to increase the Commitments (each a “Revolver Increase”) or
enter into one or more tranches of term loans (each an “Incremental Term Loan”),
in each case in minimum increments of $10,000,000 so long as, after giving
effect thereto, the aggregate amount of such Revolver Increases and all such
Incremental Term Loans does not exceed $200,000,000.  The Borrower may arrange
for any such increase or tranche to be provided by one or more Lenders (each
Lender so agreeing to an increase in its Commitment, or to participate in such
Incremental Term Loans, an “Increasing Lender”), or by one or more new banks,

 

48

--------------------------------------------------------------------------------


 

financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided that no Ineligible
Institution may be an Augmenting Lender), which agree to increase their existing
Commitments, or to participate in such Incremental Term Loans, or provide new
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Borrower and the Administrative Agent and
(ii) (x) in the case of an Increasing Lender, the Borrower and such Increasing
Lender execute an agreement substantially in the form of Exhibit H hereto, and
(y) in the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit I hereto.  No consent
of any Lender (other than the Lenders participating in the Revolver Increase or
any Incremental Term Loan) shall be required for any Revolver Increase or
Incremental Term Loan pursuant to this Section 2.20.  Revolver Increases and new
Commitments and Incremental Term Loans created pursuant to this Section 2.20
shall become effective on the date agreed by the Borrower, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof.  Notwithstanding the
foregoing, no Revolver Increase or tranche of Incremental Term Loans shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such Revolver Increase or Incremental Term Loans, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower and (B) the Borrower shall be in compliance
(on a pro forma basis) with the covenants contained in Section 6.01 and (ii) the
Administrative Agent shall have received documents and opinions consistent with
those delivered on the Effective Date as to the organizational power and
authority of the Borrower to borrow hereunder after giving effect to such
increase.  On the effective date of any Revolver Increase (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to any such Revolver
Increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of all such outstanding Revolving Loans, and
(ii) the Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Borrower, in
accordance with the requirements of Section 2.03).  The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.15 if the deemed payment occurs
other than on the last day of the related Interest Periods.  The Incremental
Term Loans (a) shall rank pari passu in right of payment with the Revolving
Loans, (b) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans; provided that
(i) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans.  Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Financing
Documents, executed by the Borrower, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent.  The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Financing Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20.  Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Term Loans, at any time.

 

49

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01.                          Existence and Power.  Each of the
Borrower and its Restricted Subsidiaries is a corporation organized, validly
existing and in good standing under the laws of its jurisdiction, and has all
necessary powers required to carry on its business as now conducted and, except
where the failure to do so could not be reasonably expected to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

 

Section 3.02.                          Corporate and Governmental Authorization;
No Contravention.  The execution, delivery and performance by the Borrower of
the Financing Documents to which it is a party are within its corporate powers,
have been duly authorized by all necessary corporate action, require no action
by or in respect of, or filing with, any Governmental Authority and do not
contravene, or constitute a default under, any provision of material applicable
law or material regulation or of its charter or bylaws or of any material
agreement, judgment, injunction, order, decree or other material instrument
binding upon each or result in the creation or imposition of any Lien on any
material asset of the Borrower or any of its Restricted Subsidiaries.

 

Section 3.03.                          Binding Effect.  This Agreement and the
other Financing Documents to which it is a party constitute valid and binding
agreements of the Borrower, in each case enforceable in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization or moratorium or other similar laws
relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

Section 3.04.                          Financial Information.  (a) The Borrower
has heretofore furnished to the Administrative Agent financial statements of the
Borrower (i) for the fiscal years ended September 30, 2014 and September 30,
2015 audited by Ernst & Young LLP, independent public accountants and (ii) for
the fiscal quarters ended December 31, 2015 and March 31, 2016, which quarterly
financial statements were unaudited.  Such financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries as of the dates and for the periods indicated,
and such financial statements disclose in accordance with GAAP all material
liabilities, direct or contingent, of the Borrower as of the dates thereof.

 

(b)                                 Since September 30, 2015, there has been no
material adverse change in the business, assets, operations or financial
condition of the Borrower and its Restricted Subsidiaries, considered as a
whole.

 

Section 3.05.                          Litigation.  Except for the Disclosed
Matters, there is no action, suit or proceeding pending against, or to the
knowledge of the Borrower threatened against or affecting, the Borrower or any
of its Restricted Subsidiaries before any arbitrator or any Governmental
Authority, that (i) could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, or (ii) which would in any
material respect draw into question the enforceability of any of the Financing
Documents.

 

Section 3.06.                          Compliance with ERISA.  Each of the
Borrower and its Restricted Subsidiaries and each ERISA Affiliate has fulfilled
its obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan,
and has not incurred any liability

 

50

--------------------------------------------------------------------------------


 

under Title IV of ERISA (i) to the PBGC other than a liability to the PBGC for
premiums under Section 4007 of ERISA or (ii) in respect of a Multiemployer Plan
which has not been discharged in full when due.

 

Section 3.07.                          Taxes.  To the extent applicable, each of
the Borrower and its Restricted Subsidiaries has filed all United States Federal
income tax returns and all other material tax returns which are required to be
filed by it and has paid all taxes stated to be due in such returns or pursuant
to any assessment received by it, except for taxes the amount, applicability or
validity of which is being contested in good faith by appropriate proceedings. 
The charges, accruals and reserves on the books of the Borrower and its
Restricted Subsidiaries in respect of taxes or other similar governmental
charges, additions to taxes and any penalties and interest thereon are, in the
opinion of the Borrower, adequate.

 

Section 3.08.                          Environmental Compliance.  (a) Except for
Disclosed Matters,

 

(i)                                     the Borrower and its Restricted
Subsidiaries have, obtained, or made timely application for, all permits,
certificates, licenses, approvals, registrations and other authorizations
(collectively “Permits”) which are required under all applicable Environmental
Laws and are necessary for their operations and are in compliance with the terms
and conditions of all such Permits, except where the failure to obtain such
Permits or to comply with their terms would not have, individually or in the
aggregate, a Material Adverse Effect;

 

(ii)                                  no notice, notification, demand, request
for information, citation, summons, complaint or order has been issued, no
complaint has been filed, no penalty has been assessed and no investigation or
review is pending, or to the Borrower’s knowledge, threatened by any
governmental entity or other Person with respect to any (A) alleged violation by
the Borrower or any Restricted Subsidiary of any Environmental Law, (B) alleged
failure by the Borrower or any Restricted Subsidiary to have any Permits
required in connection with the conduct of its business or to comply with the
terms and conditions thereof, (C) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials or (D) release of
Hazardous Materials, except where such event or events would not have,
individually or in the aggregate, a Material Adverse Effect;

 

(iii)                               to the knowledge of the Borrower, all oral
or written notifications of a release of Hazardous Materials required to be
filed under any applicable Environmental Law have been filed or are in the
process of being filed by or on behalf of the Borrower or any Restricted
Subsidiary;

 

(iv)                              no property now owned or leased by the
Borrower or any Restricted Subsidiary and, to the knowledge of the Borrower, no
such property previously owned or leased or any property to which the Borrower
or any Restricted Subsidiary has, directly or indirectly, transported or
arranged for the transportation of any Hazardous Materials, is listed or, to the
Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of the Borrower, other investigations which may lead to claims
against the Borrower or any Restricted Subsidiary for clean-up costs, remedial
work, damage to natural resources or personal injury claims, including, but not
limited to, claims under CERCLA, except where such listings or investigations
would not have, individually or in the aggregate, a Material Adverse Effect;

 

(v)                                 there are no Liens under or pursuant to any
applicable Environmental Laws on any real property or other assets owned or
leased by the Borrower or any Restricted

 

51

--------------------------------------------------------------------------------


 

Subsidiary, and no government actions have been taken or, to the knowledge of
the Borrower, are in process which could subject any of such properties or
assets to such Liens.

 

(b)                                 For purposes of this Section, the terms
“Borrower” and “Restricted Subsidiary” shall include any business or business
entity (including a corporation) which is a predecessor, in whole or in part, of
the Borrower or any Restricted Subsidiary.

 

Section 3.09.                          Properties.  (a) Each of the Borrower and
its Restricted Subsidiaries has good title to, or valid leasehold interests in,
all its real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

 

(b)                                 To the knowledge of the Borrower, each of
the Borrower and its Restricted Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its Restricted
Subsidiaries does not, to the knowledge of the Borrower, infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.10.                          Compliance with Laws and Agreements. 
Each of the Borrower and its Restricted Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, and each has all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 3.11.                          Investment Company Status.  Neither the
Borrower nor any of its Restricted Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

Section 3.12.                          Full Disclosure.  All information
furnished by the Borrower to the Administrative Agent or any Lender for purposes
of or in connection with this Agreement or any of the Transactions is, taken as
whole and in light of the circumstances under which such information is
furnished, true and accurate in all material respects on the date as of which
such information is furnished, and true and accurate in all material respects on
the date as of which such information is stated or certified.  It is understood
that the foregoing is limited to the extent that (i) projections have been made
in good faith by the management of the Borrower and in the view of the
Borrower’s management are reasonable in light of all information known to
management as of the Effective Date, and (ii) no representation or warranty is
made as to whether the projected results will be realized.

 

Section 3.13.                          Solvency.  (a) The fair salable value of
the business of the Borrower and its Restricted Subsidiaries is not less than
the amount that will be required to be paid on or in respect of the probable
liability on the existing debts and other liabilities (including contingent
liabilities) of the Borrower and its Restricted Subsidiaries, as they become
absolute and mature.

 

(b)                                 The assets of the Borrower and its
Restricted Subsidiaries do not constitute unreasonably small capital for the
Borrower and its Restricted Subsidiaries to carry out their business as now
conducted and as proposed to be conducted including the capital needs of the
Borrower and its Restricted Subsidiaries, taking into account the particular
capital requirements of the business conducted by the Borrower and its
Restricted Subsidiaries and projected capital requirements and capital
availability thereof.

 

52

--------------------------------------------------------------------------------


 

(c)                                  Neither the Borrower nor any of its
Restricted Subsidiaries intends to incur debts beyond its ability to pay such
debts as they mature (taking into account the timing and amounts of cash to be
received by the Borrower and any of its Restricted Subsidiaries, and of amounts
to be payable on or in respect of debt of the Borrower and any of its Restricted
Subsidiaries).

 

(d)                                 Neither the Borrower nor any of its
Restricted Subsidiaries believes that final judgments against them in actions
for money damages presently pending will be rendered at a time when, or in an
amount such that, they will be unable to satisfy any such judgments promptly in
accordance with their terms (taking into account the maximum reasonable amount
of such judgments in any such actions and the earliest reasonable time at which
such judgments might be rendered).  The cash flow of the Borrower and its
Restricted Subsidiaries, after taking into account all other anticipated uses of
the cash of the Borrower and its Restricted Subsidiaries (including the payments
on or in respect of debt referred to in paragraph (c) of this Section), will at
all times be sufficient to pay all such judgments promptly in accordance with
their terms.

 

Section 3.14.                          Employee Matters.  Except for Disclosed
Matters, there are no strikes, slowdowns, work stoppages or controversies
pending or, to the knowledge of the Borrower threatened between the Borrower and
its employees, other than employee grievances arising in the ordinary course of
business, none of which could have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 3.15.                          Use of Proceeds.  All proceeds of each
Borrowing under the Revolving Loan Commitments shall be used to repay existing
Indebtedness, make Permitted Acquisitions and provide for working capital
requirements and general corporate purposes and none of such proceeds will be
used, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, as the
same is from time to time in effect.

 

Section 3.16.                          Subsidiaries.  As of the Effective Date,
the Borrower has the Restricted Subsidiaries set forth on Schedule 3.16A and the
Unrestricted Subsidiaries set forth on Schedule 3.16B.

 

Section 3.17.                          No Change in Credit Criteria or
Collection Policies.  There has been no material change in credit criteria or
collection policies concerning accounts receivable of the Borrower and its
Subsidiaries since September 30, 2015.

 

Section 3.18.                          Anti-Corruption Laws and Sanctions.  The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the Borrower its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit, use of proceeds thereof or
other Transactions will violate any Anti-Corruption Law or applicable Sanctions.

 

Section 3.19.                          EEA Financial Institutions.  No Loan
Party is an EEA Financial Institution.

 

53

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions

 

Section 4.01.                          Effective Date.  The obligations of the
Lenders to make Loans hereunder and of the Issuing Banks to issue Letters of
Credit shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Financing Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit J.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Sheppard Mullin Richter & Hampton LLP,
and covering such other matters relating to the Borrower, the other initial Loan
Parties, this Agreement, the other Financing Documents or the Transactions as
the Required Lenders shall reasonably request.  The Borrower hereby requests
such counsel to deliver such opinion.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower and any Guarantors, the authorization of the
Transactions and any other legal matters relating to the Borrower and any
Guarantors, this Agreement or the Transactions (including, without limitation,
confirmation that all third party and governmental approvals necessary for the
Transaction have been obtained and are in force), all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(d)                                 The Administrative Agent shall have received
a certificate of the Borrower, dated the Effective Date and signed by the
President, a Vice President or a Financial Officer of the Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

 

(e)                                  The Administrative Agent shall have
received all fees and other amounts due and payable, on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 4.02.                          Each Credit Event.  The obligation of any
Lender to make a Loan on the occasion of any Borrowing (other than a conversion
or continuation of any Loan), and the obligation of the Issuing Banks to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction on
such date of the following conditions:

 

(a)                                 The representations and warranties of the
Borrower set forth in this Agreement shall be true and correct on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable; provided that any such representations
and

 

54

--------------------------------------------------------------------------------


 

warranties that by their express terms are made as of a specific date shall be
true and correct as of such specific date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing, no Default shall have occurred and be continuing.

 

Each Borrowing (other than a conversion or continuation of any Loan)   and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Facility Termination Date, the Borrower covenants and agrees with the
Lenders that:

 

Section 5.01.                          Financial and Business Information.  The
Borrower shall deliver to the Administrative Agent and each Lender:

 

(a)                                 Quarterly Statements — within 60 days after
the end of each quarterly fiscal period in each fiscal year of the Borrower
(other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of:

 

(i)                                     a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as at the end of such quarter, and

 

(ii)                                  consolidated statements of income, changes
in shareholders’ equity and cash flows of the Borrower and its Restricted
Subsidiaries for such quarter and (in the case of the second and third quarters)
for the portion of the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that if the Borrower’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the
Securities and Exchange Commission (“SEC”) is required to be delivered within a
shorter time period, then the Borrower’s compliance with the requirements of
this Section 5.01(a) must be satisfied by complying with such shorter time
period (subject always to the Borrower’s compliance with Section 5.05);

 

(b)                                 Annual Statements — within 120 days after
the end of each fiscal year of the Borrower, duplicate copies of,

 

(i)                                     a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries, as at the end of such year, and

 

(ii)                                  consolidated statements of income, changes
in shareholders’ equity and cash flows of the Borrower and its Restricted
Subsidiaries, for such year,

 

55

--------------------------------------------------------------------------------


 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an unqualified opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;
provided that if the Borrower’s Annual Report on Form 10-K for such fiscal year
(together with the Borrower’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefor and filed with the SEC is required to be delivered within
a shorter time period, then the Borrower’s compliance with the requirements of
this Section 5.01(b) (other than the accountant’s certificate described in
clause (2) above which may be delivered within said 120-day period), must be
satisfied by complying with such shorter time period (subject to the Borrower’s
compliance with Section 5.04);

 

(c)                                  SEC and Other Reports — promptly upon their
becoming available, one copy of (i) each financial statement, report, notice or
proxy statement sent by the Borrower or any Subsidiary to public securities
holders generally, and (ii) each regular or periodic report (other than Form 8K
so long as such Form may be accessed on-line and Borrower has notified the
Administrative Agent that such form has been filed), each registration statement
(without exhibits except as expressly requested by a Lender), and each
prospectus and all amendments thereto filed by the Borrower or any Subsidiary
with the SEC;

 

(d)                                 Notice of Default or Event of Default —
promptly, and in any event within five Business Days after a Responsible Officer
becoming aware of the existence of any Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default or that any Person has given any notice or taken any action with respect
to a claimed default of the type referred to in subparagraph (f) of Article VII,
a written notice specifying the nature and period of existence thereof and what
action the Borrower is taking or proposes to take with respect thereto;

 

(e)                                  ERISA Matters — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of any of
the following, a written notice setting forth the nature thereof and the action,
if any, that the Borrower or an ERISA Affiliate proposes to take with respect
thereto:

 

(i)                                     with respect to any Plan, any reportable
event, as defined in Section 4043(b) of ERISA and the regulations thereunder,
for which notice thereof has not been waived pursuant to such regulations as in
effect on the date hereof; or

 

(ii)                                  the taking by the PBGC of steps to
institute, or the threatening by the PBGC of the institution of, proceedings
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Borrower or any ERISA
Affiliate of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan; or

 

(iii)                               any ERISA Event or any event, transaction or
condition that could result in the incurrence of any liability by the Borrower
or any ERISA Affiliate pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans, or in the
imposition of any Lien on any of the rights, properties or assets of the
Borrower or any ERISA Affiliate pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if

 

56

--------------------------------------------------------------------------------


 

such liability or Lien, taken together with any other such liabilities or Liens
then existing, could reasonably be expected to have a Material Adverse Effect;

 

(f)                                   Notices from Governmental Authority —
promptly, and in any event within 30 days of receipt thereof, copies of any
notice to the Borrower or any Subsidiary from any Federal, state or foreign
Governmental Authority relating to any order, ruling, statute or other law or
regulation that could reasonably be expected to have a Material Adverse Effect;
and

 

(g)                                  Requested Information — with reasonable
promptness, such other data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Borrower
or any of its Subsidiaries or relating to the ability of the Borrower to perform
its obligations hereunder and under the other Financing Documents as from time
to time may be reasonably requested by the Administrative Agent or any Lender.

 

Section 5.02.                          Officer’s Certificate.  The Borrower
shall deliver to the Administrative Agent and each Lender within 60 days after
the end of each quarterly fiscal period in each fiscal year of the Borrower
(other than the last quarterly fiscal period of each such fiscal year) and
within 120 days after the end of each fiscal year of the Borrower, a certificate
in the form of Exhibit E of a Senior Financial Officer setting forth:

 

(a)                                 Covenant Compliance — the information
(including detailed calculations) required in order to establish whether the
Borrower was in compliance with the requirements of Section 6.01 through
Section 6.05 hereof, inclusive, Section 6.10 and the requirements of any Most
Favored Provision incorporated herein pursuant to Section 6.13, during the
quarterly or annual period covered by the most recent statements furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

 

(b)                                 Event of Default — a statement that such
officer has reviewed the relevant terms hereof and has made, or caused to be
made, under his or her supervision, a review of the transactions and conditions
of the Borrower and its Subsidiaries from the beginning of the quarterly or
annual period covered by the most recent statements furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or, if any such
condition or event existed or exists (including, without limitation, any such
event or condition resulting from the failure of the Borrower or any Subsidiary
to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Borrower shall have taken or proposes to
take with respect thereto.

 

Section 5.03.                          Inspection.  The Borrower shall permit
the representatives of the Administrative Agent and each Lender:

 

(a)                                 No Default — if no Default under Article VI
or Subsection (b) of Article VII hereof or no Event of Default then exists, at
the expense of such Lender or the Administrative Agent and upon reasonable prior
notice to the Borrower, to visit the principal executive office of the Borrower,
to discuss the affairs, finances and accounts of the Borrower and its Restricted
Subsidiaries with the Borrower’s officers, and (with the consent of the
Borrower, which consent will not be unreasonably withheld) its independent
public accountants, and (with the consent of the Borrower, which consent will
not be unreasonably withheld) to visit the other offices and properties of the
Borrower and each Restricted Subsidiary, all at such reasonable times and as
often as may be reasonably requested in writing; and

 

57

--------------------------------------------------------------------------------


 

(b)                                 Default —  if a Default under Article VI or
Subsection (b) of Article VII hereof or an Event of Default then exists, at the
expense (all of which expenses shall be reasonable) of the Borrower, to visit
and inspect any of the offices or properties of the Borrower or any Restricted
Subsidiary, to examine all their respective books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers and
independent public accountants (and by this provision the Borrower authorizes
said accountants to discuss the affairs, finances and accounts of the Borrower
and its Restricted Subsidiaries), all at such times and as often as may be
requested.

 

Section 5.04.                          Reporting Treatment of Unrestricted
Subsidiaries.  Notwithstanding anything to the contrary contained in this
Agreement, so long as the Unrestricted Subsidiaries continue to constitute, in
the aggregate, less than seven percent (7%) of Consolidated Total Capitalization
in any fiscal period, the Borrower shall be permitted to include, for purposes
of the financial reporting requirements contained in Sections 5.01(a) and (b),
and only for purposes of such Sections (and in no event for purposes of
determining compliance with any of the covenants contained in this Article V or
Article VI hereof), the financial information of such entities on a consolidated
basis.  If at any time the Unrestricted Subsidiaries shall constitute, in the
aggregate, seven percent (7%) or more of Consolidated Total Capitalization in
any fiscal period, the Borrower shall, notwithstanding that Section 5.01(a) and
(b) permit the Borrower to comply therewith by delivery of its Quarterly Reports
on SEC Form 10-Q and Annual Reports on SEC Form 10-K, provide consolidating
financial statements setting forth separately the financial information for the
Unrestricted Subsidiaries for such period, together with the financial
information of such entities on a consolidated basis for purposes of the
financial reporting requirements contained in Sections 5.01(a) and (b) and only
for purposes of such Sections (and in no event for purposes of determining
compliance with any of the covenants contained in this Article V or Article VI
hereof).  In no event shall the Borrower include financial information of the
Unrestricted Subsidiaries for purposes of any determination of compliance with
any of the covenants contained in this Article V or Article VI hereof.

 

Section 5.05.                          Compliance with Law.  The Borrower will,
and will cause each of its Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, ERISA and all Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

Section 5.06.                          Insurance.  The Borrower will, and will
cause each of its Subsidiaries to, maintain, with financially sound and
reputable insurers, insurance with respect to their respective properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated.

 

Section 5.07.                          Maintenance of Properties.  The Borrower
will, and will cause each of its Subsidiaries to, maintain and keep, or cause to
be maintained and kept, their respective properties in good repair, working
order and condition (other than ordinary wear and tear), so that the business
carried on in connection therewith may be properly conducted at all times;
provided that this Section shall not prevent

 

58

--------------------------------------------------------------------------------


 

the Borrower or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Board of Directors of the Borrower has concluded
that such discontinuance could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

Section 5.08.                          Payment of Taxes and Claims.  The
Borrower will, and will cause each of its Subsidiaries to, file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Borrower or any Restricted Subsidiary; provided that
neither the Borrower nor any Subsidiary need pay any such tax or assessment or
claims if (a) the amount, applicability or validity thereof is contested by the
Borrower or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Borrower or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Borrower or such Subsidiary
or (b) the nonpayment of all such taxes and assessments, governmental charges,
levies and claims in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.09.                          Corporate Existence, Etc.  The Borrower
will at all times preserve and keep in full force and effect its corporate
existence and will keep proper books of record and account reflecting its
business and activities.  Subject to Section 6.05, the Borrower will at all
times preserve and keep in full force and effect the corporate existence of each
of its Subsidiaries (unless merged into the Borrower or a Subsidiary) and all
rights and franchises of the Borrower and its Subsidiaries unless, in the good
faith judgment of the Borrower, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or franchise could
not, individually or in the aggregate, have a Material Adverse Effect.

 

Section 5.10.                          Nature of Business.  Neither the Borrower
nor any Restricted Subsidiary will engage in any business if, as a result, the
general nature of the business, taken on a consolidated basis, which would then
be engaged in by the Borrower and its Restricted Subsidiaries would be
substantially changed from the general nature of the business engaged in by the
Borrower and its Restricted Subsidiaries on the date of this Agreement.

 

Section 5.11.                          Additional Guarantors.  The Borrower
will, and will cause its Subsidiaries to, promptly inform the Administrative
Agent of the creation or acquisition of any direct or indirect Subsidiary
(subject to the provisions of Section 6.05) and cause direct or indirect
Restricted Subsidiaries which are Domestic Subsidiaries which, as of the most
recent fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01(a) or (b), collectively, together with Borrower, contributed at
least 85% of each of Consolidated Total Assets and Consolidated EBITDA (each
such Subsidiary, a “Material Subsidiary”) to deliver to the Administrative Agent
a joinder to the Subsidiary Guarantee (in the form contemplated thereby) from
such direct or indirect Restricted Subsidiaries (which are Domestic Subsidiaries
and not already party to such Subsidiary Guarantee) which are necessary to
satisfy such requirements as of such most recently ended fiscal quarter,
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
thereof.  In connection therewith, the Borrower or any applicable Restricted
Subsidiary shall provide such resolutions, certificates and opinions of counsel
as shall be reasonably requested by the Administrative Agent.  Notwithstanding
the foregoing in no event shall any SPE be required to be a Guarantor.

 

59

--------------------------------------------------------------------------------


 

Section 5.12.                          Use of Proceeds.  The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state or (iii) in any manner that would result in the violation of 
any Sanctions applicable to any party hereto.

 

ARTICLE VI

 

Negative Covenants

 

Until the Facility Termination Date, the Borrower covenants and agrees with the
Lenders that:

 

Section 6.01.                          Financial Ratios.

 

(a)                                 The Borrower will not permit the ratio
determined at the end of each fiscal quarter on a rolling four quarter basis of
(i) Consolidated EBITDA to (ii) Consolidated Cash Interest Expense to be less
than 3.00 to 1.00.

 

(b)                                 The Borrower will not permit the Leverage
Ratio (i) at the end of any fiscal quarter ending prior to March 31, 2017 to be
greater than 4.00 to 1.00 and (ii) at the end of any fiscal quarter ending on or
after March 31, 2017 to be greater than 3.50 to 1.00.

 

Notwithstanding the foregoing, the Borrower shall be permitted at any time after
October 1, 2017, but in no event on more than two (2) occasions during the term
of this Agreement, to allow the Leverage Ratio permitted under
Section 6.01(b)(ii) to be increased to 4.00 to 1.00 for a period of four
consecutive fiscal quarters (such period, an “Adjusted Covenant Period”) in
connection with a Permitted Acquisition occurring during the first of such four
fiscal quarters if the aggregate consideration paid or to be paid in respect of
such Permitted Acquisition exceeds $50,000,000 (and in respect of which the
Borrower shall provide notice in writing to the Administrative Agent (for
distribution to the Lenders) of such increase and a transaction description of
such Permitted Acquisition (regarding the name of the Person or summary
description of the assets being acquired and the approximate purchase price)),
so long as the Borrower is in compliance on a pro forma basis with the Leverage
Ratio of 4.00 to 1.00 on the closing date of such Permitted Acquisition
immediately after giving effect (including pro forma effect) to such Permitted
Acquisition; provided that it is understood and agreed that (x) the Borrower may
not elect a new Adjusted Covenant Period for at least two (2) fiscal quarters
following the end of an Adjusted Covenant Period and (y) with respect to the
first fiscal quarter end following an Adjusted Covenant Period, the Leverage
Ratio permitted under Section 6.01(b)(ii) shall revert to 3.50 to 1.00 and
thereafter until another Adjusted Covenant Period (if any) is elected pursuant
to the terms and conditions described above.

 

Section 6.02.                          Limitations on Indebtedness.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, unless if both immediately before and immediately

 

60

--------------------------------------------------------------------------------


 

after giving effect to any such creation, incurrence or assumption the Borrower
is in compliance on a pro forma basis with Section 6.01 hereof.

 

(b)                                 The Borrower will not permit any Restricted
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:

 

(i)                                     Guarantees by any Restricted Subsidiary
of Indebtedness of Borrower or any other Restricted Subsidiary otherwise
permitted hereunder; and

 

(ii)                                  other Indebtedness if, immediately after
giving effect to any such creation, incurrence or assumption, the aggregate
amount of all such Indebtedness then outstanding shall not exceed ten percent
(10%) of Consolidated Total Assets (determined by reference to Consolidated
Total Assets as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered (or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant
to Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a))).  In the event of the acquisition or designation of any
Restricted Subsidiary, the pro forma Indebtedness of such Restricted Subsidiary
outstanding after giving effect to such acquisition or designation shall be
deemed to have been incurred by it at the time of such acquisition or
designation.

 

Section 6.03.                          Limitation on Liens.  The Borrower will
not, and will not permit any Restricted Subsidiary to, create or incur, or
suffer to be incurred or to exist, any Lien on its or their property or assets,
whether now owned or hereafter acquired, or upon any income or profits
therefrom, or transfer any property for the purpose of subjecting the same to
the payment of obligations in priority to the payment of its or their general
creditors, or acquire or agree to acquire, or permit any Restricted Subsidiary
to acquire, any property or assets upon conditional sales agreements or other
title retention devices, except:

 

(a)                                 Liens for property taxes and assessments or
governmental charges or levies and Liens securing claims or demands of mechanics
and materialmen; provided that payment thereof is not at the time required by
Section 5.08;

 

(b)                                 Liens of or resulting from any judgment or
award, the time for the appeal or petition for rehearing of which shall not have
expired, or in respect of which the Borrower or a Restricted Subsidiary shall at
any time in good faith be prosecuting an appeal or proceeding for a review and
in respect of which a stay of execution pending such appeal or proceeding for
review shall have been secured;

 

(c)                                  Liens incidental to the conduct of business
or the ownership of properties and assets (including Liens in connection with
worker’s compensation, unemployment insurance and other like laws,
warehousemen’s and attorneys’ liens and statutory landlords’ liens) and Liens to
secure the performance of bids, tenders or trade contracts, or to secure
statutory obligations, surety or appeal bonds or other Liens of like general
nature, in any such case incurred in the ordinary course of business and not in
connection with the borrowing of money; provided in each case, the obligation
secured is not overdue or, if overdue, is being contested in good faith by
appropriate actions or proceedings;

 

(d)                                 minor survey exceptions or minor
encumbrances, easements or reservations, or rights of others for rights-of-way,
utilities and other similar purposes, or zoning or other restrictions as to the
use of real properties, which are necessary for the conduct of the activities of
the Borrower and its Restricted Subsidiaries or which customarily exist on
properties of corporations engaged in similar activities and similarly situated
and which do not in any event materially impair their use in the operation of
the business of the Borrower and its Restricted Subsidiaries;

 

61

--------------------------------------------------------------------------------


 

(e)                                  Liens securing Indebtedness of a Restricted
Subsidiary to the Borrower or to another Wholly-owned Restricted Subsidiary;

 

(f)                                   Liens existing on the date hereof as
scheduled on Schedule 6.03 annexed hereto;

 

(g)                                  Liens on fixed or capital assets acquired,
constructed or improved by the Borrower or any Restricted Subsidiary; provided
that (i) such security interests secure Indebtedness permitted by Section 6.02,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary, other than proceeds of such fixed or capital
assets acquired, constructed or improved by the Borrower or any Restricted
Subsidiary;

 

(h)                                 other Liens securing obligations of the
Borrower and its Restricted Subsidiaries other than as described in the
foregoing clauses (a) through (g) above, provided that the obligations secured
by all such other Liens do not exceed at any time fifteen percent (15%) of
Consolidated Total Assets (determined by reference to Consolidated Total Assets
as of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements have been delivered (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a))).

 

Without limitation of the foregoing provisions of this Section 6.03, the
Borrower will not permit the Note Purchase Agreement to be secured by a
consensual Lien unless the Obligations are simultaneously secured pursuant to
terms and provisions, including an intercreditor agreement, reasonably
satisfactory to the Administrative Agent.

 

Section 6.04.                          Limitation on Sale and Leasebacks.  The
Borrower will not, and will not permit any Restricted Subsidiary to, enter into
any arrangement, directly or indirectly, whereby the Borrower or such Restricted
Subsidiary shall in one or more related transactions sell, transfer or otherwise
dispose of any property owned by the Borrower or such Restricted Subsidiary more
than 180 days after the later of the date of initial acquisition of such
property or completion or occupancy thereof, as the case may be, by the Borrower
or such Restricted Subsidiary, and then rent or lease, as lessee, such property
or any part thereof (a “Sale and Leaseback Transaction”); provided that the
foregoing restriction shall not apply to any Sale and Leaseback Transaction if
immediately after the consummation of such Sale and Leaseback Transaction and
after giving effect thereto and the application of the proceeds therefrom, no
Default would exist and either:

 

(a)                                 the sale of property relating to such Sale
and Leaseback Transaction constitutes a sale of such property by a Restricted
Subsidiary to the Borrower or to a Wholly-owned Restricted Subsidiary or by the
Borrower to a Wholly-owned Restricted Subsidiary; or

 

(b)                                 the aggregate fair market value (as
determined in good faith by the board of directors of the Borrower) of all
property of the Borrower and its Restricted Subsidiaries disposed of in all such
Sale and Leaseback Transactions consummated and permitted by this clause
(b) does not exceed $50,000,000 in the aggregate during the term of this
Agreement; provided that, if after giving effect (including giving effect on a
pro forma basis) to any such Sale and Leaseback Transaction the Leverage Ratio
would be greater than 3.00 to 1.00, the sale of such property is for cash
consideration which (after deduction of any expenses incurred by the Borrower or
any Restricted Subsidiary in connection with such Sale and Leaseback
Transaction) equals or exceeds the fair market value of the property so sold (as
determined in good faith by the board of directors of the Borrower) and the net
proceeds from such sale

 

62

--------------------------------------------------------------------------------


 

are applied to either (x) the purchase or acquisition (and, in the case of real
property, the construction) of fixed assets useful and intended to be used by
the Borrower or a Restricted Subsidiary in the operation of the business of the
Borrower and its Restricted Subsidiaries as described in Section 5.10 hereof
(provided that in any such event the Borrower and its Restricted Subsidiaries
shall not then or thereafter cause or permit or agree or consent to cause or
permit such tangible assets to be subject to any Lien) or (y) the prepayment
with the applicable prepayment premium, if any, on a pro rata basis, of Senior
Funded Debt of the Borrower; provided that if any such Senior Funded Debt so
prepaid constitutes Indebtedness outstanding under any revolving credit or
similar credit facility, such prepayment shall result in a permanent reduction
of the Indebtedness which the Borrower and its Restricted Subsidiaries may incur
thereunder by an amount at least equal to the amount of the prepayment of such
Senior Funded Debt.

 

Section 6.05.                          Mergers, Consolidations and Sales of
Assets and Acquisitions.  (a) Except with respect to a Permitted Acquisition,
the Borrower will not, and will not permit any Restricted Subsidiary to,
consolidate with or be a party to a merger with any other Person, or sell, lease
or otherwise dispose of all or substantially all of its assets or acquire any
assets or stock or business of any Person, provided that any Restricted
Subsidiary may merge or consolidate with or into the Borrower or any
Wholly-owned Restricted Subsidiary so long as in (1) any merger or consolidation
involving the Borrower, the Borrower shall be the surviving or continuing
corporation and (2) any merger or consolidation involving a Wholly-owned
Restricted Subsidiary (and not the Borrower), the Wholly-owned Restricted
Subsidiary shall be the surviving or continuing corporation and, provided
further, the Borrower and any Restricted Subsidiary may engage in the
transactions contemplated by Section 6.05(b) below.

 

(b)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, sell, lease, transfer, abandon or otherwise
dispose of assets (except as provided in this Section 6.05); provided that the
foregoing restrictions do not apply to:

 

(i)                                     the sale, lease, transfer or other
disposition of assets (x) of the Borrower to a Restricted Subsidiary or (y) of a
Restricted Subsidiary to the Borrower or a Wholly-owned Restricted Subsidiary;

 

(ii)                                  the sale of inventory in the ordinary
course of business; or

 

(iii)                               the sale of assets for cash or other
property to a Person or Persons other than an Affiliate if all of the following
conditions are met:

 

a.                                      such assets (valued at net book value)
do not, together with all other assets (valued at book value) of the Borrower
and its Restricted Subsidiaries previously disposed of pursuant to this clause
(b)(iii) during the immediately preceding twelve calendar month period, exceed
ten percent (10%) of Consolidated Total Assets (determined by reference to
Consolidated Total Assets as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered (or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)));

 

b.                                      in the opinion of the Borrower’s Board
of Directors, the sale is for fair value and is in the best interests of the
Borrower;

 

c.                                       immediately after the consummation of
the transaction and after giving effect thereto, no Default would exist; and

 

63

--------------------------------------------------------------------------------


 

d.                                      in the case of any such sale of assets
having a net book value in excess of 1% of Consolidated Total Assets (determined
by reference to Consolidated Total Assets as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a))), the Borrower
prior to the consummation of such sale, shall have delivered a certificate to
the Administrative Agent to the effect that the foregoing conditions of this
clause (b)(iii) shall have been met, including calculations evidencing
compliance with clause a above.

 

Section 6.06.                          Transactions with Affiliates.  The
Borrower will not, and will not permit any Restricted Subsidiary to, enter into
or be a party to any transaction or arrangement with any Affiliate (excluding
any Restricted Subsidiary, but including any Unrestricted Subsidiary or any
other Affiliate) (an “Applicable Affiliate”) (including, without limitation, the
purchase from, sale to or exchange of property with, or the rendering of any
service by or for, any Applicable Affiliate), except for (a) management
services, operation and maintenance agreements entered into between the Borrower
or a Restricted Subsidiary and one or more SPEs on reasonable business terms,
(b) other transactions between or among the Borrower or one or more of its
Restricted Subsidiaries and any Applicable Affiliate entered into in the
ordinary course of the Borrower’s or such Restricted Subsidiary’s business
consistent with past practices, and (c) other transactions or arrangements
entered into in the ordinary course of and pursuant to the reasonable
requirements of the Borrower’s or such Restricted Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Restricted
Subsidiary than would obtain in a comparable arm’s-length transaction with a
Person other than an Applicable Affiliate.

 

Section 6.07.                          Designation of Subsidiaries.  The
Borrower may designate or redesignate any Unrestricted Subsidiary as a
Restricted Subsidiary and may designate or redesignate any Restricted Subsidiary
as an Unrestricted Subsidiary; provided, that (a) any such designation of a
Restricted Subsidiary (other than a Restricted Subsidiary that is an SPE) as an
Unrestricted Subsidiary shall be subject to the prior written approval of the
Required Lenders when a Default has occurred and is continuing (or would arise
immediately after giving effect on a pro forma basis to such designation),
(b) any such Subsidiary designated as an Unrestricted Subsidiary shall not,
directly or indirectly, own any Indebtedness or capital stock (or similar equity
interests) of the Borrower or any Restricted Subsidiary, (c) the designation of
such Restricted Subsidiary (other than a Restricted Subsidiary that is an SPE)
as an Unrestricted Subsidiary shall be deemed to be a sale or other disposition
of assets to be consummated within the limitations of Section 6.05(b)(iii) and,
immediately after giving effect to such deemed sale or other disposition, the
Company would be in pro-forma compliance with such Section, (d) immediately
after giving effect to such designation as an Unrestricted Subsidiary, the
Company would be in pro-forma compliance with Section 6.11 and (e) no such
designation or redesignation shall be effective unless the Borrower has
delivered to the Administrative Agent written notice thereof together with a
certification by a Responsible Officer of the Borrower that the requirements set
forth in this Section 6.07 have been satisfied.  For the avoidance of doubt,
upon and following the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary and after giving effect thereto, each Restricted Subsidiary so
designated shall be subject to the provisions of this Agreement which apply to
Restricted Subsidiaries.

 

Section 6.08.                          Modification of Operating Documents.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
modify, amend or alter their operating agreements, certificates or articles of
incorporation or other constitutive documents in a manner which could have a
Material Adverse Effect or would otherwise be materially disadvantageous to the
Lenders.

 

64

--------------------------------------------------------------------------------


 

Section 6.09.                          Restrictive Agreements.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Restricted Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary (other than an Unrestricted Subsidiary that is an SPE) to pay
dividends or other distributions with respect to any shares of its capital stock
(or similar equity interests) or to make or repay loans or advances to the
Borrower or any other Restricted Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law, by this Agreement or by the
Note Purchase Agreement, (ii) the foregoing shall not apply to such restrictions
and conditions contained in documents evidencing unsecured Indebtedness of the
Borrower so long as (x) such Indebtedness has a final maturity date after the
date that is 181 days after the Maturity Date, (y) any such Indebtedness that
requires scheduled amortization or other scheduled payments of principal shall
have a weighted average life to maturity after the date that is two years after
the Maturity Date (provided that such Indebtedness in a principal amount not to
exceed $100,000,000 at any time outstanding may have a weighted average life to
maturity prior to the date that is two years after the Maturity Date but after
the date that is 181 days after the Maturity Date) and (z) the covenants
contained in such documents are not more onerous or more restrictive (taken as a
whole) than the applicable covenants under this Agreement, (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary or any asset pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary or asset that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to Liens permitted by this Agreement if such
restrictions or conditions apply only to the property or assets subject to such
permitted Lien and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof.

 

Section 6.10.                          Restricted Payments.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, declare or make,
or agree to pay or make, directly or indirectly (including, without limitation,
on a synthetic basis through Swap Agreements), any Restricted Payment, except
(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests, (b) Subsidiaries may
declare and pay dividends and other Restricted Payments ratably with respect to
their Equity Interests, (c) the Borrower may make Restricted Payments pursuant
to and in accordance with option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries, (d) the Borrower may declare and
pay cash dividends on its Equity Interests, or make any payment on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or any option, warrant or other right to acquire
any such Equity Interests (i) in an unlimited amount so long as the Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered (and giving pro
forma effect to any such Restricted Payment) is less than or equal to 2.50 to
1.00, (ii) if the Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements have been
delivered (and giving pro forma effect to any such Restricted Payment) is
greater than 2.50 to 1.00 but less than or equal to 3.00 to 1.00, in an amount
not to exceed, together with all such Restricted Payments made during the
current fiscal quarter and the period of three consecutive complete fiscal
quarters immediately preceding such current fiscal quarter, ten percent (10%) of
Consolidated Tangible Assets (determined by reference to Consolidated Tangible
Assets as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered (or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant
to Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a))) and (iii) if the Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered (and giving pro forma effect to any such Restricted Payment)
is greater than 3.00 to 1.00, in an amount not to exceed, together with all such
Restricted Payments made during the current fiscal

 

65

--------------------------------------------------------------------------------


 

quarter and the period of three consecutive complete fiscal quarters immediately
preceding such current fiscal quarter, five percent (5%) of Consolidated
Tangible Assets (determined by reference to Consolidated Tangible Assets as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a))), in each case if, at the time thereof and immediately after
giving effect thereto, no Default shall have occurred and be continuing.

 

Section 6.11.                          Investments, Loans, Advances, and
Guarantees.  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, purchase, hold or acquire any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any Unrestricted Subsidiary, except that
the Borrower or any of its Restricted Subsidiaries may (a) hold any such
security, loan, Guarantee, investment or other interest in an Unrestricted
Subsidiary that exists on the date of this Agreement and as described on
Schedule 6.21, or (b) make or acquire any such security, loan, Guarantee,
investment or other interest in an Unrestricted Subsidiary (based on the amount
of cash or the fair market value of property originally transferred as
consideration for such investments less the amount of cash or the fair market
value of property received as a return on or repayment of such investments)
(i) in an unlimited amount so long as the Leverage Ratio as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered (and giving pro forma effect to any such
security, loan, Guarantee, investment or interest (or, if made or acquired while
such Unrestricted Subsidiary was designated a Restricted Subsidiary, then at the
time of designation as an Unrestricted Subsidiary and immediately after giving
effect thereto)) is less than 2.50 to 1.00, (ii) if the Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered (and giving pro forma effect to any
such security, loan, Guarantee, investment or interest (or, if made or acquired
while such Unrestricted Subsidiary was designated a Restricted Subsidiary, then
at the time of designation as an Unrestricted Subsidiary and immediately after
giving effect thereto)) is greater than or equal to 2.50 to 1.00 but less than
3.00 to 1.00, in an amount not to exceed ten percent (10%) of Consolidated
Tangible Assets (determined by reference to Consolidated Tangible Assets as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a))) and (iii) if the Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered (and giving pro forma effect to any such security, loan,
Guarantee, investment or interest (or, if made or acquired while such
Unrestricted Subsidiary was designated a Restricted Subsidiary, then at the time
of designation as an Unrestricted Subsidiary and immediately after giving effect
thereto))  is greater than or equal to 3.00 to 1.00, in an amount not to exceed
five percent (5%) of Consolidated Tangible Assets (determined by reference to
Consolidated Tangible Assets as of the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements have been
delivered (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a))), in each case if, at the
time thereof and immediately after giving effect thereto, no Default shall have
occurred and be continuing.

 

Section 6.12.                          Activities of SPEs and Unrestricted
Subsidiaries.

 

(a)                                 The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, commingle its cash or other assets with
the cash or other assets of any Unrestricted Subsidiary that is an SPE.

 

66

--------------------------------------------------------------------------------


 

(b)                                 The Borrower will not permit any SPE to
enter into any contract relating to transit fare collection services unless
(i) such contract provides that upon the termination thereof by the applicable
counterparty, such counterparty shall be required to make payments to such SPE
in an amount not less than the aggregate amount of loans and advances made by
the Borrower or any Restricted Subsidiary in such SPE and (ii) the Borrower or
the applicable Restricted Subsidiary has entered into arrangements with such SPE
providing that any such payments described in clause (i) above shall be required
to be paid by such SPE to the Borrower or the applicable Restricted Subsidiary.

 

Section 6.13.                          Most Favored Provisions.  If at any time
the Note Purchase Agreement, or any agreement or document related to the Note
Purchase Agreement, includes (a) any covenant, event of default or similar
provision that is not provided for in this Agreement, or (b) any covenant, event
of default or similar provision that is more restrictive than the same or
similar covenant, event of default or similar provision provided in this
Agreement (all such provisions described in clauses (a) or (b) of this
Section 6.13 being referred to as the “Most Favored Provisions”), then (i) such
Most Favored Provision shall immediately and automatically be incorporated by
reference in this Agreement as if set forth fully herein, mutatis mutandis, and
no such provision may thereafter be waived, amended or modified under this
Agreement, except pursuant to the provisions of Section 9.02, and (ii) the
Borrower shall promptly, and in any event within five (5) Business Days after
entering into any such Most Favored Provision, so advise the Lenders in
writing.  Thereafter, upon the request of the Required Lenders, the Borrower
shall enter into an amendment to this Agreement with the Required Lenders
evidencing the incorporation of such Most Favored Provision, it being agreed
that any failure to make such request or to enter into any such amendment shall
in no way qualify or limit the incorporation by reference described in clause
(i) of the immediately preceding sentence.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect to any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise and solely in the
case of any reimbursement obligations such default shall continue for a period
of one Business Day;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan, the Revolving Credit Commitment Fee or any other fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or any other Financing Document, when and as the same shall
become due and payable and such default shall continue for a period of five
consecutive days;

 

(c)                                  any representation or warranty made or
deemed made by the Borrower or any Restricted Subsidiary or Guarantor in the
Financing Documents, or in any report, certificate, financial statement or other
document furnished pursuant to the Financing Documents, shall prove to have been
incorrect in any material respect as of the date when made or deemed made;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 3.15,
5.01(a) through (d), 5.02, 5.09, 5.12 or in Article VI;

 

(e)                                  the Borrower or any Restricted Subsidiary
or Guarantor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in

 

67

--------------------------------------------------------------------------------


 

clause (a), (b) or (d) of this Article) or any other Financing Document, and
such failure shall continue unremedied for a period of 15 days after the
Borrower receives notice of such default from the Administrative Agent (which
notice shall be given at the request of any Lender);

 

(f)                                   Borrower or any Restricted Subsidiary or
Guarantor (i) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Indebtedness (other than Indebtedness hereunder), or (ii) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders or the beneficiary
or beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Restricted
Subsidiary or Guarantor or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Restricted Subsidiary or Guarantor or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)                                 the Borrower or any Restricted Subsidiary or
Guarantor shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or Guarantor or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(i)                                     the Borrower or any Restricted
Subsidiary or Guarantor shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

(j)                                    one or more judgments or orders for the
payment of money in an aggregate amount in excess of $20,000,000 (not covered by
insurance where the carrier has accepted responsibility in writing) shall be
rendered against the Borrower, any Restricted Subsidiary or Guarantor or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
material assets of the Borrower or any Subsidiary to enforce any such judgment;

 

(k)                                 an ERISA Event shall have occurred that, in
the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(l)                                     a Change in Control shall occur;

 

68

--------------------------------------------------------------------------------


 

(m)                             any of the Financing Documents shall for any
reason cease to be, or shall be asserted by any Person obligated thereunder not
to be, a legal, valid and binding obligation of such Person;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any one
or more of the following actions, at the same or different times:  (i) terminate
the Revolving Loan Commitments (and the Letter of Credit Commitments), and
thereupon the Revolving Loan Commitments (and the Letter of Credit Commitments)
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) require that the Borrower deposit cash
collateral in accordance with Section 2.05(j) or (iv) exercise any other rights
or remedies available under the Financing Documents or applicable law; and in
case of any event with respect to the Borrower described in clause (g) or (h) of
this Article, the Revolving Loan Commitments (and the Letter of Credit
Commitments) shall automatically terminate and the principal of the Loans then
outstanding and the cash collateral for the LC Exposure, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind (except as specifically provided for
herein), all of which are hereby waived by the Borrower.  Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent may,
and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the Administrative Agent under the Financing Documents or
at law or equity.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Financing
Documents and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof and the other Financing Documents, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender and the Issuing Banks), and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
as used herein or in any other Financing Documents (or any similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

69

--------------------------------------------------------------------------------


 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Financing Documents.  Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Financing
Documents that the Administrative Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Financing Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for any failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Financing Document, (ii) the contents or accuracy of any certificate, report or
other document delivered hereunder or in connection with any Financing Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Financing Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Financing Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Financing Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

In the event that a petition seeking relief under Title 11 of the United States
Code or any other Federal, state or foreign bankruptcy, insolvency, liquidation
or similar law is filed by or against the Borrower or any other Person obligated
under the Financing Document, the Administrative Agent is authorized, to the
fullest extent permitted by applicable law, to file a proof of claim on behalf
of itself and the Lenders in such proceeding for the total amount of obligations
owed by such Person.  With respect to any such proof of claim which the
Administrative Agent may file, each Lender acknowledges that without reliance on
such proof of claim, such Lender shall make its own evaluation as to whether an
individual

 

70

--------------------------------------------------------------------------------


 

proof of claim must be filed in respect of such obligations owed to such Lender
and, if so, take the steps necessary to prepare and timely file such individual
claim.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, with the approval of the
Borrower (not to be unreasonably withheld, except that no such approval shall be
required upon the occurrence and continuance of an Event of Default), to appoint
a successor.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank with such an office.  Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and  has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

71

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Miscellaneous

 

Section 9.01.                          Notices.  (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

(i)                                     if to the Borrower, to it at 9333 Balboa
Avenue, San Diego, CA 92123, Attention of John D. Thomas (Telecopy
No. 858-505-1548) with a copy for informational purposes only to the General
Counsel (Telecopy No. 858-505-1559);

 

(ii)                                  if to the Administrative Agent, (A) in the
case of Borrowings, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor L2S,
Chicago, Illinois 60603, Attention of Leonida Mischke, Telecopy
No. 844-490-5663; jpm.agency.cri@jpmorgan.com), with a copy to JPMorgan Chase
Bank, N.A., 101 W. Broadway, Suite 840, San Diego, California 92101, Attention
of Anna Araya (Telecopy No. 310-975-1353) and (B) in the case of a notification
of the DQ List, to JPMDQ_Contact@jpmorgan; and

 

(iii)                               if to JPMorgan Chase Bank, N.A., in its
capacity as an Issuing Bank, to it at JPMorgan Chase Bank, N.A., 300 South Grand
Avenue, 4th floor, Los Angeles, California 90071, Attention of LA Trade Services
(la.trade.services@jpmchase.com);

 

(iv)                              if to the Swingline Lender, to it at JPMorgan
Chase Bank, N.A., 10 South Dearborn, Floor L2S, Chicago, Illinois 60603,
Attention of Leonida Mischke (Telecopy No. 844-490-5663;
jpm.agency.cri@jpmorgan.com); and

 

(v)                                 if to any other Lender or Issuing Bank, to
it at its address (or telecopy number) set forth in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by using
Electronic Systems pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as

 

72

--------------------------------------------------------------------------------


 

described in the foregoing clause (i), of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)                                 Electronic Systems.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Banks and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, any Issuing Bank or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System except to the extent of direct or actual damages
caused by its own gross negligence or willful misconduct as determined by a
final nonappealable judgment of a court of competent jurisdiction. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Financing Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System

 

Section 9.02.                          Waivers; Amendments.  (a) No failure or
delay by the Administrative Agent, any Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Financing Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Financing Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent or any Lender may
have had notice or knowledge of such Default at the time.

 

73

--------------------------------------------------------------------------------


 

(b)                                 Except as provided in Section 2.20, neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase  the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that any amendment or modification of the financial covenants in this Agreement
(or defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.17(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date) or (vi) (x) release the Borrower from its
obligations under Article X or (y) release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guarantee, in
each case, without the written consent of each Lender, except to the extent any
such release is permitted by Section 9.16 or Article X as the case may be;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.19 shall require the
consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender).  Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

 

(c)                                  Notwithstanding the foregoing, this
Agreement and any other Financing Document may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (x) to add one or more credit facilities (in addition to
the Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to
this Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Financing Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

 

(d)                                 Notwithstanding anything to the contrary
herein the Administrative Agent may, with the consent of the Borrower only,
amend, modify or supplement this Agreement or any of the other Financing
Documents to cure any ambiguity, omission, mistake, defect or inconsistency.

 

74

--------------------------------------------------------------------------------


 

Section 9.03.                          Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Financing
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable documented out-of-pocket expenses incurred
by the Issuing Banks in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Financing Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during 
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Financing Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, any
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, such Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Issuing
Bank or the Swingline Lender in its capacity as such.

 

75

--------------------------------------------------------------------------------


 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor.

 

Section 9.04.                          Successors and Assigns. 
(a)                                           The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit), 
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)                               the Borrower (provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof);  provided, further, that no consent
of the Borrower shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

 

(B)                               the Administrative Agent;

 

(C)                               the Issuing Banks; and

 

(D)                               the Swingline Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and

 

76

--------------------------------------------------------------------------------


 

the Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent (x) an Assignment and Assumption or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants,
together with a processing and recordation fee of $3,500, such fee to be paid by
either the assigning Lender or the assignee Lender or shared between such
Lenders; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its Affiliates and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Institution.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

77

--------------------------------------------------------------------------------


 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Institution, in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.14 or 2.16, with
respect to any participation, than the Lender from whom it purchased its
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable

 

78

--------------------------------------------------------------------------------


 

participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.18(b) with respect to any Participant. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Financing Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Financing Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)                                  Disqualified Institutions.

 

(i)                                     No assignment or participation shall be
made to any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the assigning Lender entered into a binding agreement to
sell and assign or grant a participation in all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or Participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a written supplement to the list of “Disqualified
Institutions” referred to in, the definition of “Disqualified Institution”),
(x) such assignee or Participant shall not retroactively be disqualified from
becoming a Lender or Participant and (y) the execution by the Borrower of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Institution.
Any assignment or participation in violation of this clause (e)(i) shall not be
void, but the other provisions of this clause (e) shall apply.

 

(ii)                                  If any assignment or participation is made
to any Disqualified Institution without the Borrower’s prior written consent in
violation of clause (i) above, or if any Person becomes a Disqualified
Institution after the applicable Trade Date, the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Institution and
the Administrative Agent, require such Disqualified Institution to assign,
without recourse (in accordance with and subject to the restrictions contained
in this Section

 

79

--------------------------------------------------------------------------------


 

9.04), all of its interest, rights and obligations under this Agreement to one
or more Persons (other than an Ineligible Institution) at the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such interests, rights and obligations in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder.

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Institutions to whom an assignment or
participation is made in violation of clause (i) above (A) will not have the
right to (x) receive information, reports or other materials provided to Lenders
by the Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter.

 

(iv)                              The Administrative Agent shall have the right,
and the Borrower hereby expressly authorizes the Administrative Agent, to
(A) post the list of Disqualified Institutions provided by the Borrower and any
updates thereto from time to time (collectively, the “DQ List”) on a Platform,
including that portion of such Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender or potential Lender
requesting the same.

 

(v)                                 The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions.  Without limiting the generality of the foregoing,
the Administrative Agent shall not (x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified Institution or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, by any other Person to any Disqualified Institution.

 

Section 9.05.                          Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Financing
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Financing Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Financing Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Financing Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Financing Document or any provision hereof or thereof.

 

80

--------------------------------------------------------------------------------


 

Section 9.06.                          Counterparts; Integration; Effectiveness;
Electronic Execution.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, the other Financing Documents and any separate
letter agreements with respect to (i) fees payable to the Administrative Agent
and (ii) the reductions of the Letter of Credit Commitment of any Issuing Bank
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, e-mailed .pdf or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement.  The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any  document to be signed in connection with this Agreement
and the transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

Section 9.07.                          Severability.  Any provision of any
Financing Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 9.08.                          Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final and in whatever currency denominated) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower or any Subsidiary
Guarantor against any of and all of the Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Financing Documents and although such obligations may be unmatured.  The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 9.09.                          GOVERNING LAW; Jurisdiction; Consent to
Service of Process.  (a) THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan and of the United States District Court for the Southern
District of New York

 

81

--------------------------------------------------------------------------------


 

sitting in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Financing
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Financing Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Financing
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(c)                                  The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Financing Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Financing Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

Section 9.10.                          WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT ANY OTHER FINANCING DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11.                          Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 9.12.                          Confidentiality.  (a) Each of the
Administrative Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, rating agencies, portfolio management
servicers, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental
Authority(including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions

 

82

--------------------------------------------------------------------------------


 

substantially the same as those of this Section, to (1) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (it being understood that the DQ List
may be disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (f)) or (2) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to (1) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided for herein or (2) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facilities provided for herein, in each such case which
Borrower shall be notified of the name of such assignee or participant and the
Administrative Agent and the Borrower shall be provided with an executed copy of
such confidentiality agreement, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

(b)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(c)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

Section 9.13.                          Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in

 

83

--------------------------------------------------------------------------------


 

respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

Section 9.14.                          USA PATRIOT Act.  Each Lender that is
subject to the requirements of the Patriot Act hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the Patriot
Act.

 

Section 9.15.                          Judgment Currency.  If, for the purposes
of obtaining judgment in any court, it is necessary to convert a sum due
hereunder or any other Financing Document in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given.  The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent, any Issuing Bank or any Lender
hereunder or under the other Financing Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent, such Issuing
Bank or such Lender, as the case may be, of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent, such Issuing Bank or such Lender,
as the case may be, may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency.  If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent, any Issuing Bank or any Lender from the Borrower in the
Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent, such
Issuing Bank or such Lender, as the case may be, against such loss.  If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to the Administrative Agent, any Issuing Bank or any Lender in such
currency, the Administrative Agent, such Issuing Bank or such Lender, as the
case may be, agrees to return the amount of any excess to the Borrower (or to
any other Person who may be entitled thereto under applicable law).

 

Section 9.16.                          Releases of Subsidiary Guarantors.

 

(a)                                 A Subsidiary Guarantor shall automatically
be released from its obligations under the Subsidiary Guarantee upon the
consummation of any transaction permitted by this Agreement the result of which
is that such Subsidiary Guarantor ceases to be a Subsidiary.  In connection with
any termination or release pursuant to this Section, the Administrative Agent
shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. 
Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Administrative Agent.

 

(b)                                 Further, the Administrative Agent shall (and
is hereby irrevocably authorized by each Lender to), upon the request of the
Borrower, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guarantee if such Subsidiary Guarantor is no longer a Material
Subsidiary (including if a Subsidiary converts to an Unrestricted Subsidiary in
accordance with Section 6.07).

 

84

--------------------------------------------------------------------------------


 

(c)                                  On the Facility Termination Date, (i) the
Subsidiary Guarantee and all obligations (other than those expressly stated to
survive such termination) of each Subsidiary Guarantor thereunder and
(ii) Borrower’s obligations under Article X hereof, shall automatically
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

Section 9.17.                          No Advisory or Fiduciary Responsibility. 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Financing Document), the Borrower acknowledges and agrees that: 
(i) (A) the arranging and other services regarding this Agreement provided by
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Lenders and their Affiliates, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Financing
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates and (B) no Lender
or any of its Affiliates has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except, in the
case of a Lender (or its applicable Affiliate), those obligations expressly set
forth herein and in the other Financing Documents; and (iii) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against each of the Lenders and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 9.18.                          Acknowledgement and Consent to Bail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Financing Document or in any other agreement, arrangement or understanding among
any such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Financing Document may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Financing Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

85

--------------------------------------------------------------------------------


 

ARTICLE X

 

Borrower Guarantee

 

In order to induce the Lenders to extend credit to the Borrower hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Borrower hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Specified Ancillary Obligations of the
Subsidiaries.  The Borrower further agrees that the due and punctual payment of
such Specified Ancillary Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Specified Ancillary Obligation.

 

The Borrower waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Specified Ancillary Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Borrower hereunder shall not be affected by (a) the failure
of any applicable Lender (or any of its Affiliates) to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of any Banking Services Agreement, any Swap Agreement or otherwise;
(b) any extension or renewal of any of the Specified Ancillary Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, any other Financing Document, any
Banking Services Agreement, any Swap Agreement or other agreement, other than
the occurrence of the Facility Termination Date; (d) any default, failure or
delay, willful or otherwise, in the performance of any of the Specified
Ancillary Obligations; (e) the failure of any applicable Lender (or any of its
Affiliates) to take any steps to perfect and maintain any security interest in,
or to preserve any rights to, any security or collateral for the Specified
Ancillary Obligations, if any; (f) any change in the corporate, partnership or
other existence, structure or ownership of any Subsidiary or any other guarantor
of any of the Specified Ancillary Obligations; (g) the enforceability or
validity of the Specified Ancillary Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Specified Ancillary Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Subsidiary or any other guarantor of any of the Specified Ancillary
Obligations, for any reason related to this Agreement, any other Financing
Document, any Banking Services Agreement, any Swap Agreement, or any provision
of applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Subsidiary or any other guarantor of the Specified
Ancillary Obligations, of any of the Specified Ancillary Obligations or
otherwise affecting any term of any of the Specified Ancillary Obligations,
other than in each case the occurrence of the Facility Termination Date; or
(h) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of the Borrower or otherwise operate
as a discharge of a guarantor as a matter of law or equity or which would impair
or eliminate any right of the Borrower to subrogation, other than in each case
the occurrence of the Facility Termination Date.

 

The Borrower further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Specified Ancillary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent, any Issuing Bank or any Lender in favor
of any Subsidiary or any other Person.

 

The obligations of the Borrower hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or

 

86

--------------------------------------------------------------------------------


 

unenforceability of any of the Specified Ancillary Obligations, any
impossibility in the performance of any of the Specified Ancillary Obligations
or otherwise, other than in each case the occurrence of the Facility Termination
Date.

 

The Borrower further agrees that until the Facility Termination Date its
obligations hereunder shall constitute a continuing and irrevocable guarantee of
all Specified Ancillary Obligations now or hereafter existing and shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Specified Ancillary Obligation (including a payment
effected through exercise of a right of setoff) is rescinded, or is or must
otherwise be restored or returned by any applicable Lender (or any of its
Affiliates) upon the insolvency, bankruptcy or reorganization of any Subsidiary
or otherwise (including pursuant to any settlement entered into by a holder of
Specified Ancillary Obligations in its discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Borrower by virtue hereof, upon the failure of any Subsidiary to pay
any Specified Ancillary Obligation prior to the Facility Termination Date when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, the Borrower hereby promises to and will,
upon receipt of written demand by any applicable Lender (or any of its
Affiliates), forthwith pay, or cause to be paid, to such applicable Lender (or
any of its Affiliates) in cash an amount equal to the unpaid principal amount of
such Specified Ancillary Obligations then due, together with accrued and unpaid
interest thereon.  The Borrower further agrees that if payment in respect of any
Specified Ancillary Obligation shall be due in a currency other than dollars
and/or at a place of payment other than New York, Chicago or any other office,
branch, affiliate or correspondent bank of the applicable Lender for such
currency and if, by reason of any Change in Law, disruption of currency or
foreign exchange markets, war or civil disturbance or other event, payment of
such Specified Ancillary Obligation in such currency or at such place of payment
shall be impossible or, in the reasonable judgment of any applicable Lender (or
any of its Affiliates), disadvantageous to such applicable Lender (or any of its
Affiliates) in any material respect, then, at the election of such applicable
Lender, the Borrower shall make payment of such Specified Ancillary Obligation
in dollars (based upon the applicable Equivalent Amount in effect on the date of
payment) and/or in New York, Chicago or such other payment office as is
designated by such applicable Lender (or its Affiliate) and, as a separate and
independent obligation, shall indemnify such applicable Lender (and any of its
Affiliates) against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment.

 

Upon payment by the Borrower of any sums as provided above, all rights of the
Borrower against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Specified Ancillary Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).

 

The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guarantee in respect of Specified Swap Obligations (provided, however, that the
Borrower shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article X voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The Borrower intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

87

--------------------------------------------------------------------------------


 

Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the occurrence of the Facility Termination Date.

 

[Signature Pages Follow]

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

CUBIC CORPORATION,

 

as the Borrower

 

 

 

 

 

 

 

By:

/s/ James R. Edwards

 

 

Name:  James R. Edwards

 

 

Title:     Senior Vice President, General Counsel & Secretary

 

 

 

 

 

 

 

By:

/s/ Gregory L. Tanner

 

 

Name:  Gregory L. Tanner

 

 

Title:     Vice President & Treasurer

 

Signature Page to Third Amended and Restated Credit Agreement
Cubic Corporation

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Jeff Bailard

 

 

Name:

Jeff Bailard

 

 

Title:

Managing Director

 

Signature Page to Third Amended and Restated Credit Agreement
Cubic Corporation

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A. individually as a Lender, as an Issuing Bank and as
Syndication Agent

 

 

 

 

 

By:

/s/ Edmund Ozorio

 

 

Name: Edmund Ozorio

 

 

Title: Vice President

 

Signature Page to Third Amended and Restated Credit Agreement
Cubic Corporation

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, individually as a Lender, as an Issuing Bank and as a
Co-Documentation Agent

 

 

 

 

 

By:

/s/ William A. Burzynski

 

 

Name: William A. Burzynski

 

 

Title:   Vice President

 

Signature Page to Third Amended and Restated Credit Agreement
Cubic Corporation

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent

 

 

 

 

 

By:

/s/ Marty McDonald

 

 

Name: Marty McDonald

 

 

Title:   Assistant Vice President

 

Signature Page to Third Amended and Restated Credit Agreement
Cubic Corporation

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, as an Issuing
Bank and as a Co-Documentation Agent

 

 

 

 

 

By:

/s/ Travis VanTreese

 

 

Name: Travis Van Treese

 

 

Title:   Vice President

 

Signature Page to Third Amended and Restated Credit Agreement
Cubic Corporation

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, individually as a Lender

 

 

 

 

 

By:

/s/ Lincoln LaCour

 

 

Name: Lincoln LaCour

 

 

Title:   Assistant Vice President

 

Signature Page to Third Amended and Restated Credit Agreement
Cubic Corporation

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., individually as a Lender and as an Issuing Bank

 

 

 

By:

/s/ Christopher Hartzell

 

 

Name: Christopher Hartzell

 

 

Title:   Vice President

 

Signature Page to Third Amended and Restated Credit Agreement
Cubic Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

EXISTING LETTERS OF CREDIT

 

Applicant

 

Issuance
Date

 

Issued
Currency

 

Issued
Currency
Amount

 

USD
Equivalent

 

Amount

 

Beneficiary
Name

 

Expiry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01A

 

COMMITMENTS

 

LENDER

 

COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

 

$

70,000,000

 

 

 

 

 

MUFG UNION BANK, N.A.

 

$

70,000,000

 

 

 

 

 

BANK OF THE WEST

 

$

55,000,000

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

$

55,000,000

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

55,000,000

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

$

47,500,000

 

 

 

 

 

CITIBANK, N.A.

 

$

47,500,000

 

 

 

 

 

AGGREGATE COMMITMENT

 

$

400,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01B

 

LETTER OF CREDIT COMMITMENTS

 

ISSUING BANK

 

LETTER OF CREDIT COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

 

$

50,000,000

 

 

 

 

 

CITIBANK, N.A.

 

$

50,000,000

 

 

 

 

 

MUFG UNION BANK, N.A.

 

$

36,250,000

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

36,250,000

 

 

 

 

 

BANK OF THE WEST

 

$

27,500,000

 

 

 

 

 

TOTAL LETTER OF CREDIT COMMITMENTS

 

$

200,000,000

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 3.05

 

SCHEDULE 3.05

 

DISCLOSED MATTERS AS TO LITIGATION

 

In October 2014, a lawsuit was filed in the United States District Court,
Northern District of Illinois against us and one of our transit customers
alleging infringement of various patents held by the plaintiff. We are
investigating the matter and plan to vigorously defend the lawsuit. We are also
undertaking defense of our customer in this matter pursuant to our contractual
obligations to that customer. Due to the preliminary nature of this case, we
cannot estimate the probability of loss or any range of estimate of possible
loss.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 3.08

 

SCHEDULE 3.08

DISCLOSED MATTERS AS TO ENVIRONMENTAL COMPLIANCE

 

None

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 3.16A

 

SCHEDULE 3.16A

 

RESTRICTED SUBSIDIARIES

 

Subsidiary

 

Place of
Incorporation

 

Percentage
Owned

 

 

 

 

 

 

 

CTS — NORDIC AKTIEBOLAG

Malmo, Sweden

 

Sweden

 

100

%

*(100% owned subsidiary of Cubic Transportation Systems Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC (UK) LIMITED

 

 

 

 

 

Surrey, England

 

England

 

100

%

*(100% owned subsidiary of Cubic Transportation Systems, Inc.)

 

 

 

 

 

 

 

 

 

 

 

CUBIC DE MEXICO
Tijuana, Mexico

 

Mexico

 

100

%

 

 

 

 

 

 

CUBIC DEFENCE AUSTRALIA PTY LIMITED

 

 

 

 

 

Victoria, Australia

 

Australia

 

100

%

 

 

 

 

 

 

CUBIC DEFENCE NEW ZEALAND LIMITED

Auckland, New Zealand

 

Australia

 

100

%

*(100% owned subsidiary of Cubic Holdings Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC DEFENCE UK LTD.

Surrey, England

 

England

 

100

%

*(100% owned subsidiary of Cubic (UK) Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC DEFENCE WLL

Qatar

 

Qatar

 

49

%

*(49% owned subsidiary of Cubic Defence UK Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC DEFENSE APPLICATIONS, INC.

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC FIELD SERVICES CANADA LIMITED

Alberta, Canada

 

Canada

 

100

%

*(100% owned subsidiary of Cubic Global Defense, Inc.)

 

 

 

 

 

 

 

 

 

 

 

CUBIC GLOBAL DEFENSE, INC.
San Diego, California

 

Delaware

 

100

%

 

 

 

 

 

 

CUBIC HOLDINGS LIMITED.
Auckland, New Zealand

 

New Zealand

 

100

%

 

 

 

 

 

 

CCUBIC ITALIA S.R.L.

 

 

 

 

 

Rome, Italy

 

Italy

 

100

%

*(100% owned subsidiary of Cubic (UK) Limited

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Place of
Incorporation

 

Percentage
Owned

 

 

 

 

 

 

 

CUBIC LAND, INC.

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC MIDDLE EAST, INC.

San Diego, California

 

Delaware

 

100

%

 

 

 

 

 

 

CUBIC SIMULATION SYSTEMS, INC.

Orlando,Florida

 

Delaware

 

100

%

 

 

 

 

 

 

CUBIC SURFACE TRANSPORTATION SYSTEMS, LIMITED

Surrey, England

 

United Kingdom

 

100

%

*(100% owned subsidiary of Cubic (UK) Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TECHNOLOGIES DENMARK APS

Helsingor, Denmark

 

Denmark

 

100

%

*(100% owned subsidiary of Cubic Defence New Zealand Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TECHNOLOGIES SINGAPORE PTE. LTD.

Singapore

 

Singapore

 

100

%

*(100% owned subsidiary of Cubic Defence New Zealand Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS (AUSTRALIA) PTY LIMITED

New South Wales, Australia

 

Australia

 

100

%

* (100% owned subsidiary of Cubic Transportation Systems, Limited.)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS (DEUTSCHLAND) GmbH

 

 

 

 

 

Hamburg, Germany

 

Germany

 

100

%

*(100% owned subsidiary of Cubic (UK) Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS (INDIA) PVT LIMITED
Hyderabad, India

 

India

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS (ITMS) LIMITED

 

 

 

 

 

Surrey, England

 

United Kingdom

 

100

%

*(100% owned subsidiary of Cubic (UK) Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS CANADA, LTD.

Vancouver, B.C.

 

Canada

 

100

%

*(100% owned subsidiary of Cubic Transportations Systems, Inc.)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Place of
Incorporation

 

Percentage
Owned

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS LIMITED

Surrey, England

 

England

 

100

%

*(100% owned subsidiary of Cubic (U.K.) Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS NORDIC AS

Bergen, Norway

 

Norway

 

100

%

*(100% owned subsidiary of Cubic Transportation Systems Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

DTECH LABS, INC.

Ashburn, Virginia

 

Delaware

 

100

%

 

 

 

 

 

 

EMIRATES TRAINING TECHNOLOGY LLC

 

 

 

 

 

Abu Dhabi, United Arab Emirates

 

UAE

 

50

%

*(50% owned by Cubic Defence UK Limited)

 

 

 

 

 

 

 

 

 

 

 

GATR TECHNOLOGIES, INC.

 

 

 

 

 

Huntsville, Alabama

 

Alabama

 

100

%

 

 

 

 

 

 

INTIFIC, INC.

 

 

 

 

 

Austin, Texas

 

Delaware

 

100

%

 

 

 

 

 

 

NEXTBUS, INC.

 

 

 

 

 

Emeryville, California

 

Delaware

 

100

%

*(100% owned subsidiary of Cubic Transportation Systems Inc.)

 

 

 

 

 

 

 

 

 

 

 

OMEGA TRAINING GROUP, INC.

San Diego, California

 

Georgia

 

100

%

 

 

 

 

 

 

TERALOGICS, LLC

Hanover, Maryland

 

Maryland

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.16B

 

SCHEDULE 3.16B

 

UNRESTRICTED SUBSIDIARIES

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.03

 

SCHEDULE 6.03

 

EXISTING LIENS

 

Security:

 

First legal charge over the premises at AFC House, Honeycrock Lane, Salford,
Surrey, UK

Borrower:

 

Cubic Transportation Systems, LTD

Creditor/Lienholder:

 

Barclays Bank PLC

Original Balance:

 

£5,200,000

Remaining Balance:

 

£866,667.

Value Date:

 

02 December 2003

Maturity Date:

 

03 December 2018

Interest Rate:

 

Fixed at 6.4825%

Payments:

 

Quarterly each March, June, September and December

Next Payment:

 

£100,828 due September 2016

 

Secured Letter of Credit Facility

 

$69.4 million

 

Cash Collateralized

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Account
Royal Bank of Scotland, Knightsbridge
Account #85127647

 

$3.9 million

 

First Charge granted to TfL

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.21

 

SCHEDULE 6.21

 

INVESTMENTS IN UNRESTRICTED SUBSIDIARIES

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

Assignor:                                                                                 

 

Assignee:                                                                                 
[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

Borrower:  Cubic Corporation

 

Administrative Agent:  JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

Credit Agreement:  The Third Amended and Restated Credit Agreement dated as of
August 11, 2016 among Cubic Corporation, the Lenders parties thereto, and
JPMorgan Chase Bank, as Administrative Agent.

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

A-1

--------------------------------------------------------------------------------


 

Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans

 

Revolving Loan Commitment

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                               ,20  [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and an Issuing Bank and
Swingline Lender

 

 

By

 

 

 

Title:

 

 

 

 

 

[OTHER ISSUING BANKS]

 

 

 

 

 

[Consented to:]

 

 

 

CUBIC CORPORATION

 

 

 

 

 

By

 

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

CUBIC CORPORATION CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

(a)           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Financing Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Financing Documents or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Financing Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Financing Document.

 

(b)           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Financing Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Financing Documents are
required to be performed by it as a Lender.

 

(c)           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

(d)           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Acceptance and adoption of the terms of this Assignment and
Assumption by the Assignee and the Assignor by Electronic Signature or delivery
of an executed counterpart of a signature page of

 

--------------------------------------------------------------------------------


 

this Assignment and Assumption by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF PROMISSORY NOTE

 

 

                 , 2016

 

FOR VALUE RECEIVED, the undersigned, Cubic Corporation (the “Maker”), hereby
promises to pay to             (the “Lender”), on the Maturity Date as defined
in the Third Amended and Restated Credit Agreement, dated as of August 11, 2016,
among the Maker, the Lenders named therein and the Administrative Agent (as the
same may be amended, modified or supplemented from time to time in accordance
with its terms, the “Credit Agreement”) or earlier as provided for in the Credit
Agreement, the aggregate unpaid principal amount of all Revolving Loans (as
defined in the Credit Agreement) to the Maker from the Lender pursuant to the
terms of the Credit Agreement, in lawful money of the United States of America
in immediately available funds, and to pay interest from the date thereof on the
principal amount hereof from time to time outstanding, in like funds, at a rate
or rates per annum and, in each case, and payable on such dates as determined
pursuant to the terms of the Credit Agreement.

 

The Maker promises to pay interest on any overdue principal and fees and, to the
extent permitted by law, overdue interest from their due dates at a rate or
rates determined as set forth in the Credit Agreement.

 

The Maker hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever.  The non-exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

 

All borrowings evidenced by this Promissory Note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such a notation shall not in any manner
affect the obligation of the Makers to make payments of principal and interest
in accordance with the terms of this Promissory Note and the Credit Agreement.

 

This Promissory Note is one of the Notes referred to in the Credit Agreement,
which, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.  THIS PROMISSORY NOTE, IN ACCORDANCE
WITH SECTION 5-1401 OF THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK,
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD
CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

 

 

CUBIC CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-1

--------------------------------------------------------------------------------


 

Loans and Payment

 

Date

 

Amount and
Type of Loan

 

Payments
Principal
Interest

 

Unpaid
Principal
Balance of Note

 

Name of Person Making
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

EXHIBIT D

 

FORM OF SUBSIDIARY GUARANTEE

 

THIRD AMENDED AND RESTATED GUARANTEE

 

THIRD AMENDED AND RESTATED GUARANTEE (as amended, restated, supplemented or
otherwise modified from time to time, this “Guarantee”) dated as of August 11,
2016, by each of the signatories hereto (the “Initial Guarantors” and along with
any additional Subsidiaries of the Borrower which become parties to this
Guarantee by executing a supplement hereto in the form attached as Annex I, the
“Guarantors”), in favor of JPMorgan Chase Bank, N.A., a national banking
association, as administrative agent (“Agent”) for the ratable benefit of the
Holders of the Guaranteed Obligations (as defined below).

 

Cubic Corporation, a Delaware corporation (the “Borrower”), the institutions
from time to time parties thereto as lenders (the “Lenders”), and JPMorgan Chase
Bank, N.A., in its capacity as administrative agent, have entered into a certain
Third Amended and Restated Credit Agreement dated as of August 11, 2016 (as the
same may be amended, modified, supplemented and/or restated, and as in effect
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed thereto in the
Credit Agreement), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrower.

 

The Lenders and the Issuing Banks have agreed to extend Loans and certain other
financial accommodations to, including, without limitation, the issuance of the
Letters of Credit pursuant to, and subject to the terms and conditions of, the
Credit Agreement.  The obligation of the Lenders to extend such Loans and of the
Issuing Banks to issue the Letters of Credit under the Credit Agreement is
conditioned on the execution and delivery by the Guarantors of a guarantee in
the form hereof of the due and punctual payment and performance of (a) the
principal of and interest on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise,
(b) Indebtedness at any time and from time to time under the Letters of Credit,
(c) all obligations of the Borrower or any of its Subsidiaries owing to any
Lender or any Affiliate of any Lender under any Swap Agreement or Banking
Services Agreement and (d) all other obligations of the Borrower or any of its
Subsidiaries at any time and from time to time under the Credit Agreement and
the other Financing Documents (the foregoing collectively being herein referred
to as the “Guaranteed Obligations” and the holders from time to time of the
Guaranteed Obligations being referred to collectively as the “Holders of
Guaranteed Obligations” (provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations).

 

The Initial Guarantors are parties to that certain Second Amended and Restated
Subsidiary Guarantee dated as of May 8, 2012 (the “Existing Guarantee”) pursuant
to which they guaranteed the obligations of the Borrower under the Second
Amended and Restated Credit Agreement dated as of May 8, 2012 (the “Existing
Credit Agreement”).  The Existing Credit Agreement is being amended and

 

--------------------------------------------------------------------------------


 

restated pursuant to the terms of the Credit Agreement and, in connection
therewith, the Guarantors have agreed to amend and restate the Existing
Guarantee.

 

Accordingly, in consideration of the premises and in order to induce the Agent
and the Lenders to make Loans and extend other financial accommodations under
the Credit Agreement, each Guarantor hereby, jointly and severally, agrees that
the Existing Guarantee shall be amended and restated in its entirety as follows:

 

Section 1.  Guarantee.  Each Guarantor hereby, jointly and severally,
irrevocably and unconditionally, guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, and the punctual
performance, of all present and future Guaranteed Obligations.  Each Guarantor
also guarantees the full, prompt and unconditional performance of all
obligations and agreements of every kind owed or hereafter to be owed by
Borrower to the Agent or the Lenders under the Credit Agreement and the other
Financing Documents to which Borrower is a party.

 

Section 2.  Waiver.  Each Guarantor hereby absolutely, unconditionally and
irrevocably waives, to-the fullest extent permitted by law, (i) promptness,
diligence, notice of acceptance and any other notice with respect to this
Guarantee, (ii) presentment, demand of payment, protest, notice of dishonor or
nonpayment and any other notice with respect to the Guaranteed Obligations,
(iii) any requirement that the Agent or the Lenders protect, secure, perfect or
insure any security interest or Lien on any property subject thereto or exhaust
any right or take any action against the Borrowers or any other Person or any
collateral, and (iv) any other action, event or precondition to the enforcement
of this Guarantee or the performance by each Guarantor of its obligations
hereunder.

 

Section 3.  Guarantee Absolute.

 

(a)                                 This Guarantee is one of payment and
performance, not collection, and the obligations of the Guarantors under this
Guarantee are independent of the obligations of the Borrower under the Credit
Agreement and any other Financing Document, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce this Guarantee,
irrespective of whether any action is brought against the Borrower or whether
the Borrower is joined in any such action or actions.

 

(b)                                 The liability of the Guarantors under this
Guarantee shall, to the fullest extent permitted under applicable law, be
absolute and unconditional irrespective of:

 

(i)                                     any invalidity, irregularity,
voidability, voidness or unenforceability of the Credit Agreement, the Notes,
any Swap Agreement, any Banking Services Agreement or any other Financing
Document or any other agreement or instrument relating thereto, or of all or any
part of the Guaranteed Obligations or of any security therefor, in each case
other than (A) the occurrence of the Facility Termination Date or (B) with
respect to any Guarantor, the release of such Guarantor from this Guarantee in
accordance with Section 9.16 of the Credit Agreement;

 

(ii)                                  any change in the manner, place or terms
of payment or performance, and/or any change or extension of the time of payment
or performance of, renewal or alteration of, any

 

--------------------------------------------------------------------------------


 

Guaranteed Obligation, any security therefor, or any liability incurred directly
or indirectly in respect thereof, or any other amendment or waiver of or any
consent to departure from the Credit Agreement, the Notes, any Swap Agreement,
any Banking Service Agreement or any other Financing Document, including any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to the Borrower or any of its Subsidiaries or otherwise;

 

(iii)                               any sale, exchange, release, surrender,
realization upon any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, all or any of the Guaranteed Obligations, and/or
any offset against, or failure to perfect, or continue the perfection of, any
Lien in any such property, or delay in the perfection of any such Lien, or any
amendment or waiver of or consent to departure from any other guaranty for all
or any of the Guaranteed Obligations;

 

(iv)                              any exercise or failure to exercise any rights
against the Borrower or others (including the Guarantors);

 

(v)                                 any settlement or compromise of any
Guaranteed Obligation, any security therefor or any liability (including any of
those hereunder) incurred directly or indirectly in respect thereof or hereof,
and any subordination of the payment of all or any part thereof to the payment
of any Guaranteed Obligation (whether due or not) of the Borrower to creditors
of the Borrower other than the Guarantors, in each case other than (A) the
occurrence of the Facility Termination Date or (B) with respect to any
Guarantor, the release of such Guarantor from this Guarantee in accordance with
Section 9.16 of the Credit Agreement;

 

(vi)                              any manner of application of collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Guaranteed
Obligations or any other assets of the Borrower or any of its Subsidiaries;

 

(vii)                           any change, restructuring or termination of the
existence of any of the Borrower or any of its Subsidiaries; or

 

(viii)                        any other agreements or circumstance of any nature
whatsoever which might otherwise constitute a defense available to, or a
discharge of, this Guarantee and/or obligations of the Guarantors hereunder, or
a defense to, or discharge of, the Borrower or any other Person or party
relating to this Guarantee or the obligations of the Guarantors hereunder or
otherwise with respect to the Loans or Letters of Credit extended to the
Borrower, in each case other than (A) the occurrence of the Facility Termination
Date or (B) with respect to any Guarantor, the release of such Guarantor from
this Guarantee in accordance with Section 9.16 of the Credit Agreement.

 

(c)                                  The Agent may at any time and from time to
time (whether or not after revocation or termination of this Guarantee) without
the consent of, or notice (except as shall be required by applicable law that
cannot be waived) to, the Guarantors, and without incurring responsibility to
the Guarantors or impairing or releasing the obligations of the Guarantors
hereunder, apply any sums by whomsoever paid

 

--------------------------------------------------------------------------------


 

or howsoever realized to any Guaranteed Obligation regardless of what Guaranteed
Obligations remain unpaid.

 

(d)                                 Except with respect to any Guarantor which
has been released from this Guarantee in accordance with Section 9.16 of the
Credit Agreement, this Guarantee shall continue to be effective or be
reinstated, as the case may be, if claim is ever made upon the Agent or any
Lender for repayment or recovery of any amount or amounts received by the Agent
or such Lender in payment or on account of any of the Guaranteed Obligations and
the Agent or such Lender repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over the Agent or such Lender or the respective property of each,
or any settlement or compromise of any such claim effected by the Agent or such
Lender with any such claimant (including the Borrower), the Guarantors shall be
and remain liable to the Agent or such Lender, as applicable, hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by the Agent or such Lender.

 

Section 4.  Continuing Guarantee.  Except with respect to any Guarantor which is
released from this Guarantee in accordance with Section 9.16 of the Credit
Agreement, this Guarantee is a continuing and irrevocable guarantee and shall
(i) remain in full force and effect until the Facility Termination Date, (ii) be
binding upon each Guarantor, its successors and assigns, and (iii) inure to the
benefit of, and be enforceable by, the Agent and its successors, transferees and
assigns.  All obligations to which this Guarantee applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon.

 

Section 5.  Representations, Warranties and Covenants.  Each Guarantor hereby
represents, warrants and covenants to and with the Agent that:

 

(a)                                 The Guarantor has the power to execute and
deliver this Guarantee and to incur and perform its obligations hereunder;

 

(b)                                 The Guarantor has duly taken all necessary
action to authorize the execution, delivery and performance of this Guarantee
and to incur and perform its obligations hereunder;

 

(c)                                  No consent, approval, authorization or
other action by, and no notice to or of, or declaration or filing with, any
governmental or other public body, or any other Person, is required for the due
authorization, execution, delivery and performance by the Guarantor of this
Guarantee or the consummation of the transactions contemplated hereby;

 

(d)                                 The execution, delivery and performance by
the Guarantor of this Guarantee, do not and will not violate or otherwise
conflict with any term or provision of any material agreement, instrument,
judgment, decree, order or any statute, rule or governmental regulation
applicable to the Guarantor or result in the creation of any Lien upon any of
its properties or assets pursuant thereto;

 

(e)                                  This Guarantee has been duly authorized,
executed and delivered by the Guarantor and constitutes the legal, valid and
binding obligation of the Guarantor, and is enforceable against the

 

--------------------------------------------------------------------------------


 

Guarantor in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law);

 

(f)                                   No proceeding referred to in paragraph
(g) or (h) of Article VII of the Credit Agreement is pending against the
Guarantor and no other event referred to in such paragraphs (g) and (h) of such
Article VII has occurred and is continuing with respect to the Guarantor, and
the property of the Guarantor is not subject to any assignment for the benefit
of creditors; and

 

(g)                                  Each Guarantor will take all necessary
actions to comply with the provisions of the Credit Agreement applicable to it.

 

Section 6.  Expenses.  The Guarantors will pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent, including the fees, charges and
disbursements of any counsel for the Administrative Agent, in connection with
the enforcement or protection of its rights in connection with this Guarantee,
including its rights under this Section, including all such reasonable
out-of-pocket expenses incurred during  any workout, restructuring or
negotiations with respect thereto, together with interest thereon as specified
in Section 12 hereof. All amounts due under this Section shall be payable
promptly after written demand therefor.

 

Section 7.  Terms.  (a) The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.

 

(b)                                 All references herein to Sections and
subsections shall be deemed to be references to Sections and subsections of this
Guarantee unless the context shall otherwise require.

 

Section 8.  Amendments and Modification.  Other than in connection with the
addition of additional Subsidiaries, which become parties hereto by executing a
supplement hereto in the form attached as Annex I, no provision hereof shall be
modified, altered or limited except by written instrument expressly referring to
this Guarantee and to such provision, and executed by the Guarantors and Agent.

 

Section 9.  Subrogation.  Upon making full payment with respect to any
Guaranteed Obligation hereunder, the Guarantors shall be subrogated to the
rights of the payee against the Borrower with respect to such obligation;
provided that the Guarantors shall not enforce any payment by way of subrogation
until the Facility Termination Date.

 

Section 10.  Remedies Upon Default; Right of Set-Off.  (a)  Upon the occurrence
and during the continuance of any Event of Default, the Agent may, without
notice to or demand upon the Borrower or the Guarantors, declare any Guaranteed
Obligations immediately due and payable, and shall be entitled to enforce the
obligations of the Guarantors hereunder.

 

(b)                                 Upon such declaration by the Agent, the
Agent and any Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all

 

--------------------------------------------------------------------------------


 

deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Agent or any Lender to or
for the credit or the account of any Guarantor against any and all of the
obligations of such Guarantor now or hereafter existing under this Guarantee
that are then due, whether or not the Agent or such Lender shall have made any
demand under this Guarantee.  The Agent agrees promptly to notify such Guarantor
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of the Agent and Lenders under this Section 10 are in addition to other
rights and remedies (including other rights of set-off) which the Agent and
Lenders may have.

 

Section 11.  Statute of Limitations.  Any acknowledgment or new promise, whether
by payment of principal or interest or otherwise and whether by the Borrower or
others (including any Guarantor), with respect to any of the Guaranteed
Obligations shall, to the fullest extent permitted under applicable law, if the
statute of limitations in favor of the Guarantors against the Agent or Lenders
shall have commenced to run, toll the running of such statute of limitations
and, if the period of such statute of limitations shall have expired, prevent
the operation of such statute of limitations.

 

Section 12.  Interest.  All amounts payable from time to time by the Guarantors
hereunder shall bear interest at an interest rate per annum determined in
accordance with Section 2.12 of the Credit Agreement as if such amounts were
payable by the Borrower.

 

Section 13.  Rights and Remedies Not Waived.  No act, omission or delay by the
Agent shall constitute a waiver of its rights and remedies hereunder or
otherwise.  No single or partial waiver by the Agent of any default hereunder or
right or remedy which it may have shall operate as a waiver of any other
default, right or remedy or of the same default, right or remedy on a future
occasion.

 

Section 14.  Admissibility of Guarantee.  The Guarantors agree that any copy of
this Guarantee signed by the Guarantors and transmitted by telecopier for
delivery to the Agent shall be admissible in evidence as the original itself in
any judicial or administrative proceeding, whether or not the original is in
existence.

 

Section 15.  Notices.  All notices, requests and demands to or upon the Agent or
the Guarantors under this Agreement shall be in writing and given as provided in
the Credit Agreement (with respect to the Guarantors, to the address of the
Borrower as set forth in the Credit Agreement).

 

Section 16.  Counterparts.  This Guarantee may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original and all of which
shall together constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Guarantee by telecopy shall be effective
as delivery of a manually executed counterpart of this Guarantee.

 

Section 17.  CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL ETC.  (a) EACH
GUARANTOR HEREBY SUBMITS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK AND OF THE

 

--------------------------------------------------------------------------------


 

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT THEREFROM IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT.  EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, IN CONNECTION WITH
ANY SUCH ACTION OR PROCEEDING, (i) TRIAL BY JURY, (ii) TO THE EXTENT IT
MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND (iii) THE RIGHT TO
INTERPOSE ANY SET-OFF, COUNTERCLAIM OR CROSS-CLAIM (UNLESS SUCH SET-OFF,
COUNTERCLAIM OR CROSS-CLAIM COULD NOT, BY REASON OF ANY APPLICABLE FEDERAL OR
STATE PROCEDURAL LAWS, BE INTERPOSED, PLEADED OR ALLEGED IN ANY OTHER ACTION).

 

(b)                                 Each Guarantor irrevocably consents to the
service of process of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by certified mail, postage prepaid,
to such Guarantor at its address determined pursuant to Section 15 hereof.

 

(c)                                  Nothing herein shall affect the right of
the Agent to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against any Guarantor in any other
jurisdiction.

 

(d)                                 Each Guarantor hereby waives presentment,
notice of dishonor and protests of all instruments included in or evidencing any
of the Guaranteed Obligations, and any and all other notices and demands
whatsoever (except as expressly provided herein).

 

Section 18.  GOVERNING LAW.  THIS GUARANTEE, IN ACCORDANCE WITH SECTION 5 1401
OF THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUCTED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.

 

Section 19.  Captions; Separability.  (a) The captions of the Sections and
subsections of this Guarantee have been inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Guarantee.

 

(b)                                 If any term of this Guarantee shall be held
to be invalid, illegal or unenforceable, the validity of all other terms hereof
shall in no way be affected thereby.

 

Section 20.  Enforcement.  If, in any action to enforce this Guarantee or any
proceeding to allow or adjudicate a claim under this Guarantee, a court of
competent jurisdiction determined that enforcement of this Guarantee against any
Guarantor for the full amount of the Guaranteed Obligations is not lawful under,
or would be subject to avoidance under, Section 548 of the United States
Bankruptcy Code or any

 

--------------------------------------------------------------------------------


 

applicable provision of comparable state law, the liability of such Guarantor
under this Guarantee shall be limited to the maximum amount lawful and not
subject to avoidance under such law.

 

Section 21.  Contribution.  Each Guarantor agrees that in the event a payment
shall be made by any Guarantor (the “Claiming Guarantor”) under this Guarantee
or assets of such Claiming Guarantor shall be sold pursuant to any mortgage,
security agreement or similar instrument or agreement to satisfy a claim of the
Lenders or the Agent, each other Guarantor (a “Contributing Guarantor”) shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all Guarantors on the date
hereof.

 

Section 22.                                    Keepwell.  Each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Guarantor to honor all of its obligations under
this Guarantee in respect of Specified Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 22 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 22 or otherwise under this Guarantee voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The obligations of each Qualified ECP
Guarantor under this Section 22 shall remain in full force and effect until the
Facility Termination Date.  Each Qualified ECP Guarantor intends that this
Section 22 constitute, and this Section 22 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

Section 23.  Acknowledgment of Receipt.  Each Guarantor acknowledges receipt of
a copy of this Guarantee and each of the Financing Documents.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed or caused this Guarantee to
be duly executed in the State of New York as of the date first above set forth.

 

 

CUBIC TRANSPORTATION SYSTEMS, INC., a California corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Treasurer of Cubic Corporation

 

 

 

CUBIC DEFENSE APPLICATIONS, INC., a California corporation, as a Guarantor

 

 

 

By:

/s/ Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Treasurer of Cubic Corporation

 

 

 

CUBIC SIMULATION SYSTEMS, INC., a Delaware corporation, as a Guarantor

 

 

 

By:

/s/ Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Treasurer of Cubic Corporation

 

 

 

OMEGA TRAINING GROUP, INC., a Georgia corporation, as a Guarantor

 

 

 

By:

/s/ Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Treasurer of Cubic Corporation

 

 

 

NEXTBUS, INC., a Delaware corporation, as a Guarantor

 

 

 

By:

/s/ Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Treasurer of Cubic Corporation

 

 

 

DTECH LABS, INC., a Delaware corporation, as a Guarantor

 

 

 

By:

/s/ Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Treasurer of Cubic Corporation

 

9

--------------------------------------------------------------------------------


 

 

CUBIC GLOBAL DEFENSE, INC., a Delaware corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Treasurer of Cubic Corporation:

 

 

 

GATR TECHNOLOGIES, INC., an Alabama corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Treasurer of Cubic Corporation

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed

 

as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Jeff Bailard

 

Name:

Jeff Bailard

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

CUBIC CORPORATION
OFFICER’S CERTIFICATE

 

In Conformance with the Third Amended and Restated Credit Agreement
Dated August 11, 2016
As of and for the Period Ending [        ].

 

The following certification is provided to the Lenders as required under
Section 5.02 of the Third Amended and Restated Credit Agreement dated August 11,
2016 (the Agreement).  The undersigned hereby certifies that:

 

a.                                      the Borrower was in compliance with the
requirements of Section 6.01 through 6.05 and 6.10 of the Agreement, inclusive,
during the period covered by the accompanying financial statements (detailed
calculations of financial covenant compliance annexed), and

 

b.                                      the undersigned has reviewed the terms
of the Agreement and has made, or caused to be made under his or her
supervision, a review of the transactions and conditions of the Borrower and its
Subsidiaries from the beginning of the period covered by the accompanying
financial statements to the date of this certificate, and that such review
(i) has not disclosed the existence during such period of any condition or event
that constitutes a Default as defined in the Agreement and (ii) has confirmed
that Unrestricted Subsidiaries constitute, as of the end of the period covered
by the accompanying financial statements, in the aggregate,   % of Consolidated
Total Capitalization.

 

Dated at San Diego, California, this        day of                       ,
       .

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                      (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.

Section 6.01(a) — Consolidated EBITDA to Consolidated Cash Interest Expense.

 

 

 

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”) as set forth on Schedule 2:

 

$

 

 

 

B.

Consolidated Cash Interest Expense for the Subject Period:

 

$

 

 

 

C.

Consolidated EBITDA to Consolidated Cash Interest Expense (Line I.A ÷ Line I.B):

 

$

 

 

 

 

Minimum required: 3.00 to 1.00

 

 

 

 

 

 

 

 

 

II.

Section 6.01(b) — Leverage Ratio.

 

 

 

 

A.

Consolidated Indebtedness at Statement Date as set forth on Schedule 2:

 

$

 

 

 

B.

Indebtedness attributable to letters of credit

 

$

 

 

 

C.

Consolidated Adjusted EBITDA for the Subject Period as set forth on Schedule 2
(calculated in accordance with the terms of the definition thereof to include
the EBITDA of any Person which becomes a Restricted Subsidiary during the
Subject Period):

 

$

 

 

 

D.

Leverage Ratio ((Line II.A — Line II.B) ÷ Line II.C):

 

$

 

 

 

 

Maximum permitted: Subject to any Adjusted Covenant Period, 4.00 to 1.00 prior
to March 31, 2017 and 3.50 to 1.00 on or after March 31, 2017

 

 

 

 

 

 

 

 

 

III.

Section 6.02(b)(ii) — Indebtedness.

 

 

 

 

A.

Indebtedness of Restricted Subsidiaries (other than Guarantees permitted under
Section 6.02(b)(i)) as of Statement Date:

 

$

 

 

 

B.

Maximum permitted (10% of Consolidated Total Assets):

 

$

 

 

 

 

 

 

 

 

IV.

Section 6.03(h) — Liens.

 

 

 

 

A.

Obligations of Borrower and Restricted Subsidiaries secured by Liens other than
Liens permitted under Sections 6.03(a) through (g)) as of Statement Date:

 

$

 

 

 

B.

Maximum permitted (15% of Consolidated Total Assets):

 

$

 

 

 

 

 

 

 

 

V.

Section 6.10(d) — Restricted Payments.

 

 

 

 

A.

Cash dividends paid during fiscal year to date as of Statement Date (excluding
any cash dividends permitted under Sections 6.10(a) through (c)):

 

$

 

 

 

B.

Maximum permitted:

 

 

 

 

(1)

if Leverage Ratio set forth on Line II.D above is less than or equal to 2.50 to
1.00, unlimited

 

Unlimited

 

 

(2)

if Leverage Ratio set forth on Line II.D above is greater than 2.50 to 1.00 but
less than or equal to 3.00 to 1.00, 10% of Consolidated Tangible Assets

 

$

 

 

 

(3)

if Leverage Ratio set forth on Line II.D above is greater than 3.00 to 1.00, 5%
of Consolidated Tangible Assets

 

$

 

 

 

--------------------------------------------------------------------------------


 

VI.

Section 6.11(b) — Investments in Unrestricted Subsidiaries.

 

 

 

 

A.

Aggregate amount of investments described in Section 6.11(b) by the Borrower and
its Restricted Subsidiaries in Unrestricted Subsidiaries outstanding at such
time (excluding any investments permitted by Section 6.11(a)):

 

$

 

 

 

B.

Maximum permitted:

 

 

 

 

(1)

if Leverage Ratio set forth on Line II.D above is less than 2.50 to 1.00,
unlimited

 

Unlimited

 

 

(2)

if Leverage Ratio set forth on Line II.D above is greater than or equal to 2.50
to 1.00 but less than 3.00 to 1.00, 10% of Consolidated Tangible Assets

 

$

 

 

 

(3)

if Leverage Ratio set forth on Line II.D above is greater than 3.00 to 1.00, 5%
of Consolidated Tangible Assets

 

$

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

+ Consolidated Interest Expense

 

 

 

 

 

 

 

 

 

 

 

+ income tax expense

 

 

 

 

 

 

 

 

 

 

 

+ depreciation expense

 

 

 

 

 

 

 

 

 

 

 

+ amortization expense

 

 

 

 

 

 

 

 

 

 

 

+ non-cash stock compensation expense and other non-cash expense items

 

 

 

 

 

 

 

 

 

 

 

+ Enterprise Resource Planning Expenses

 

 

 

 

 

 

 

 

 

 

 

+ one-time non-recurring Acquisition Expenses

 

 

 

 

 

 

 

 

 

 

 

- non-cash gains or revenues

 

 

 

 

 

 

 

 

 

 

 

= Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

Consolidated Indebtedness
(in accordance with the definition of Consolidated Indebtedness
as set forth in the Credit Agreement)

 

Liabilities for borrowed money

 

$

 

+ liabilities for deferred purchase prices of property

 

$

 

+ liabilities for Capital Leases

 

$

 

+ liabilities for letters of credit

 

$

 

+ Swaps

 

$

 

+ Guarantees of any of the foregoing (without duplication)

 

$

 

 

 

 

Consolidated Indebtedness

 

$

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of August 11, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cubic Corporation
(the “Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

Date:             , 20[  ]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of August 11, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cubic Corporation
(the “Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

Date:             , 20[  ]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of August 11, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cubic Corporation
(the “Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

Date:             , 20[  ]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of August 11, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cubic Corporation
(the “Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Financing Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

Date:             , 20[  ]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

[FORM OF] BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603
Attention: [                  ]
Facsimile: [                  ]]

 

With a copy to:

 

101 W. Broadway, Suite 840
San Diego, California 92101
Attention: Anna Araya
Facsimile: 310-975-1353

 

Re:  Cubic Corporation

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of August 11, 2016 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Cubic
Corporation (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in connection therewith the
Borrower specifies the following information with respect to such Borrowing
requested hereby:

 

1.                                      Aggregate principal amount of
Borrowing:(1)                           

 

2.                                      Date of Borrowing (which shall be a
Business Day):                           

 

3.                                      Type of Borrowing (ABR or
Eurodollar):                           

 

4.                                      Interest Period (if a Eurodollar
Borrowing):(2)                           

 

5.                                      Location and number of the Borrower’s
account or any other account designated by the Borrower in accordance with
Section 2.06 of the Credit Agreement to which proceeds of Borrowing are to be
disbursed:                           

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  Not less than applicable amounts specified in Section 2.02(c).

 

(2)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and](1) 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

 

Very truly yours,

 

 

 

CUBIC CORPORATION,

 

as the Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  To be included only for Borrowings on the Effective Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

[FORM OF] INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603
Attention: [                 ]
Facsimile: ([    ]) [    ]-[       ]]

 

Re:  Cubic Corporation

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of August 11, 2016 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Cubic
Corporation (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The Borrower
hereby gives you notice pursuant to Section 2.07 of the Credit Agreement that it
requests to [convert][continue] an existing Borrowing under the Credit
Agreement, and in connection therewith the Borrower specifies the following
information with respect to such [conversion][continuation] requested hereby:

 

1.                                      List date, Type, principal amount and
Interest Period (if applicable) of existing Borrowing:                     

 

2.                                      Aggregate principal amount of resulting
Borrowing:                     

 

3.                                      Effective date of interest election
(which shall be a Business Day):                     

 

4.                                      Type of Borrowing (ABR or
Eurodollar):                     

 

5.                                      Interest Period (if a Eurodollar
Borrowing):(1)                     

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

CUBIC CORPORATION,

 

 

as Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated           , 20    (this “Supplement”), by
and among each of the signatories hereto made with reference to the Third
Amended and Restated Credit Agreement, dated as of August 11, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cubic Corporation (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.             The undersigned Increasing Lender agrees, subject to the terms
and conditions of the Credit Agreement, that on the date of this Supplement it
shall [have its Commitment increased by $[          ], thereby making the
aggregate amount of its total Commitments equal to $[          ]] [and]
[participate in a tranche of Incremental Term Loans with a commitment amount
equal to $[          ] with respect thereto].

 

2.             The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 

3.             Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

4.             This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

5.             This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

 

CUBIC CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated           , 20    (this “Supplement”), by
and among each of the signatories hereto made with reference to the Third
Amended and Restated Credit Agreement, dated as of August 11, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cubic Corporation (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.             The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Commitment with respect to
Revolving Loans of $[          ]] [and] [a commitment with respect to
Incremental Term Loans of $[          ]].

 

2.             The undersigned Augmenting Lender (a) represents and warrants
that it is legally authorized to enter into this Supplement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

3.             The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:

 

[           ]

 

4.             The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 

--------------------------------------------------------------------------------


 

5.             Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

6.             This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

7.             This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER], as the Augmenting Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

CUBIC CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

EXHIBIT J

 

LIST OF CLOSING DOCUMENTS

 

CUBIC CORPORATION

 

CREDIT FACILITIES

 

August 11, 2016

 

LIST OF CLOSING DOCUMENTS(6)

 

A.            FINANCING DOCUMENTS

 

1.                                      Credit Agreement (the “Credit
Agreement”) by and among Cubic Corporation, a Delaware corporation (the
“Borrower”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrower from the Lenders in an initial
aggregate principal amount of $400,000,000.

 

SCHEDULES

 

Schedule 1.01

 

—

 

Existing Letters of Credit

Schedule 2.01A

 

—

 

Commitments

Schedule 2.01B

 

—

 

Letter of Credit Commitments

Schedule 3.05

 

—

 

Disclosed Matters as to Litigation

Schedule 3.08

 

—

 

Disclosed Matters as to Environmental Compliance

Schedule 3.16A

 

—

 

Restricted Subsidiaries

Schedule 3.16B

 

—

 

Unrestricted Subsidiaries

Schedule 6.03

 

—

 

Existing Liens

Schedule 6.21

 

—

 

Existing Investments in Unrestricted Subsidiaries

 

EXHIBITS

 

Exhibit A

 

—

 

Form of Assignment and Assumption

Exhibit B

 

—

 

[Reserved]

Exhibit C

 

—

 

Form of Promissory Note

Exhibit D

 

—

 

Form of Subsidiary Guarantee

Exhibit E

 

—

 

Form of Compliance Certificate

Exhibit F-1

 

—

 

Form of U.S. Tax Compliance Certificate

Exhibit F-2

 

—

 

Form of U.S. Tax Compliance Certificate

Exhibit F-3

 

—

 

Form of U.S. Tax Compliance Certificate

Exhibit F-4

 

—

 

Form of U.S. Tax Compliance Certificate

Exhibit G-1

 

—

 

Form of Borrowing Request

Exhibit G-2

 

—

 

Form of Interest Election Request

Exhibit H

 

—

 

Form of Increasing Lender Supplement

Exhibit I

 

—

 

Form of Augmenting Lender Supplement

 

--------------------------------------------------------------------------------

(6)  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 

--------------------------------------------------------------------------------


 

Exhibit J

 

—

 

List of Closing Documents

 

2.                                      Notes executed by the Borrower in favor
of each of the Lenders, if any, which has requested a note pursuant to
Section 2.09(e) of the Credit Agreement.

 

3.                                      Third Amended and Restated Guarantee
executed by the initial Guarantors (collectively with the Borrower, the “Loan
Parties”) in favor of the Administrative Agent.

 

B.            CORPORATE DOCUMENTS

 

4.                                      Certificate of the Secretary or an
Assistant Secretary of each Loan Party certifying (i) that there have been no
changes in the Certificate of Incorporation or other charter document of such
Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Financing Document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Financing Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

5.                                      Good Standing Certificate for each Loan
Party from the Secretary of State of the jurisdiction of its organization.

 

C.            OPINIONS

 

6.                                      Opinion of Sheppard Mullin Richter &
Hampton LLP, special counsel for the Borrower and the other Loan Parties.

 

7.                                      Opinion of James R. Edwards, General
Counsel of the Borrower and the other Loan Parties.

 

D.            CLOSING CERTIFICATES AND MISCELLANEOUS

 

8.                                      A Certificate signed by the President, a
Vice President or a Financial Officer of the Borrower certifying that the
conditions set forth in Section 4.02 are satisfied at such time.

 

2

--------------------------------------------------------------------------------